EXHIBIT 10.1

 
 
Published CUSIP Number: 45167SAA0
$700,000,000
CREDIT AGREEMENT
Dated as of June 27, 2011
among
IDEX CORPORATION,
as the Company
and
CERTAIN OF ITS SUBSIDIARIES,
as Designated Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,
JPMORGAN CHASE BANK, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
U.S. BANK, NATIONAL ASSOCIATION,
and
MIZUHO CORPORATE BANK, LTD.,
as Co-Documentation Agents
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
1.01
  DEFINED TERMS     1  
1.02
  OTHER INTERPRETIVE PROVISIONS     19  
1.03
  ACCOUNTING TERMS     20  
1.04
  EXCHANGE RATES; CURRENCY EQUIVALENTS     20  
1.05
  ADDITIONAL ALTERNATIVE CURRENCIES     20  
1.06
  CHANGE OF CURRENCY     21  
1.07
  ROUNDING     21  
1.08
  TIMES OF DAY     21  
1.09
  LETTER OF CREDIT AMOUNTS     21   ARTICLE II THE CREDITS     22  
2.01
  COMMITTED LOANS     22  
2.02
  BORROWINGS, CONVERSIONS AND CONTINUATIONS OF COMMITTED LOANS     22  
2.03
  [RESERVED]     23  
2.04
  LETTERS OF CREDIT     24  
2.05
  SWING LINE LOANS     30  
2.06
  PREPAYMENTS     32  
2.07
  TERMINATION OR REDUCTION OF COMMITMENTS     33  
2.08
  REPAYMENT OF LOANS     34  
2.09
  INTEREST     34  
2.10
  FEES     34  
2.11
  COMPUTATION OF INTEREST AND FEES     35  
2.12
  EVIDENCE OF DEBT     35  
2.13
  PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK     35  
2.14
  SHARING OF PAYMENTS BY LENDERS     37  
2.15
  INCREASE IN COMMITMENTS     37  
2.16
  EXTENSION OF MATURITY DATE     38  
2.17
  NO ADVISORY OR FIDUCIARY RESPONSIBILITY     39  
2.18
  DESIGNATED BORROWERS     39  
2.19
  CASH COLLATERAL     41  
2.20
  DEFAULTING LENDERS     41   ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    43  
3.01
  TAXES     43  
3.02
  ILLEGALITY     45  
3.03
  INABILITY TO DETERMINE RATES     46  
3.04
  INCREASED COSTS     46  
3.05
  COMPENSATION FOR LOSSES     47  
3.06
  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS     48  
3.07
  SURVIVAL     48   ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     48
 
4.01
  CONDITIONS OF INITIAL CREDIT EXTENSIONS     48  
4.02
  CONDITIONS TO ALL CREDIT EXTENSIONS     49   ARTICLE V REPRESENTATIONS AND
WARRANTIES     50  
5.01
  CORPORATE EXISTENCE AND POWER     50  
5.02
  CORPORATE AUTHORIZATION; NO CONTRAVENTION     50  
5.03
  GOVERNMENTAL AUTHORIZATION     50  
5.04
  BINDING EFFECT     51  
5.05
  LITIGATION     51  
5.06
  NO DEFAULT     51  
5.07
  ERISA COMPLIANCE     51  
5.08
  USE OF PROCEEDS; MARGIN REGULATIONS     52  
5.09
  TITLE TO PROPERTIES     52  
5.10
  TAXES     52  
5.11
  FINANCIAL CONDITION     52  
5.12
  ENVIRONMENTAL MATTERS     52  
5.13
  REGULATED ENTITIES     52  
5.14
  SUBSIDIARIES     52  
5.15
  INSURANCE     53  
5.16
  SWAP OBLIGATIONS     53  

i 



--------------------------------------------------------------------------------



 



                      Page  
5.17
  OFAC     53  
5.18
  FULL DISCLOSURE     53   ARTICLE VI AFFIRMATIVE COVENANTS     53  
6.01
  FINANCIAL STATEMENTS     53  
6.02
  CERTIFICATES; OTHER INFORMATION     54  
6.03
  NOTICES     54  
6.04
  PRESERVATION OF CORPORATE EXISTENCE, ETC.     55  
6.05
  MAINTENANCE OF PROPERTY     55  
6.06
  INSURANCE     55  
6.07
  PAYMENT OF TAX OBLIGATIONS     55  
6.08
  COMPLIANCE WITH LAWS     55  
6.09
  COMPLIANCE WITH ERISA     55  
6.10
  INSPECTION OF PROPERTY AND BOOKS AND RECORDS     55  
6.11
  ENVIRONMENTAL LAWS     56  
6.12
  USE OF PROCEEDS     56   ARTICLE VII NEGATIVE AND FINANCIAL COVENANTS     56  
7.01
  LIMITATION ON LIENS     56  
7.02
  DISPOSITION OF ASSETS     57  
7.03
  CONSOLIDATIONS AND MERGERS     58  
7.04
  LOANS AND INVESTMENTS     58  
7.05
  LIMITATION ON INDEBTEDNESS     59  
7.06
  TRANSACTIONS WITH AFFILIATES     60  
7.07
  CONTINGENT OBLIGATIONS     60  
7.08
  RESTRICTED PAYMENTS     60  
7.09
  ERISA     61  
7.10
  CHANGE IN BUSINESS     61  
7.11
  ACCOUNTING CHANGES     61  
7.12
  MODIFICATIONS, ETC. OF SUBORDINATED DEBT AND RELATED DOCUMENTS     61  
7.13
  SALE-LEASEBACKS     61  
7.14
  NO NEGATIVE PLEDGES; SUBSIDIARY PAYMENTS     61  
7.15
  FINANCIAL COVENANTS     61   ARTICLE VIII EVENTS OF DEFAULT     62  
8.01
  EVENT OF DEFAULT     62  
8.02
  REMEDIES UPON EVENT OF DEFAULT     63  
8.03
  APPLICATION OF FUNDS     64   ARTICLE IX THE AGENT     64  
9.01
  APPOINTMENT AND AUTHORITY     64  
9.02
  RIGHTS AS A LENDER     64  
9.03
  EXCULPATORY PROVISIONS     65  
9.04
  RELIANCE BY ADMINISTRATIVE AGENT     65  
9.05
  DELEGATION OF DUTIES     65  
9.06
  RESIGNATION OF ADMINISTRATIVE AGENT     66  
9.07
  NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS     66  
9.08
  NO OTHER DUTIES, ETC.     66   ARTICLE X CONTINUING GUARANTY     66  
10.01
  GUARANTY     66  
10.02
  RIGHTS OF LENDERS     67  
10.03
  CERTAIN WAIVERS     67  
10.04
  OBLIGATIONS INDEPENDENT     67  
10.05
  SUBROGATION     67  
10.06
  TERMINATION; REINSTATEMENT     67  
10.07
  SUBORDINATION     68  
10.08
  STAY OF ACCELERATION     68  
10.09
  CONDITION OF DESIGNATED BORROWER     68   ARTICLE XI MISCELLANEOUS     68  
11.01
  AMENDMENTS, ETC.     68  
11.02
  NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION     69  
11.03
  NO WAIVER; CUMULATIVE REMEDIES     70  
11.04
  EXPENSES; INDEMNITY; DAMAGE WAIVER     71  
11.05
  PAYMENTS SET ASIDE     72  
11.06
  SUCCESSORS AND ASSIGNS     72  
11.07
  TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY     75  

ii 



--------------------------------------------------------------------------------



 



                      Page  
11.08
  RIGHT OF SETOFF     76  
11.09
  INTEREST RATE LIMITATION     76  
11.10
  COUNTERPARTS; INTEGRATION; EFFECTIVENESS     76  
11.11
  SURVIVAL OF REPRESENTATIONS AND WARRANTIES     77  
11.12
  SEVERABILITY     77  
11.13
  REPLACEMENT OF LENDERS     77  
11.14
  GOVERNING LAW; JURISDICTION; ETC.     77  
11.15
  WAIVER OF JURY TRIAL     78  
11.16
  USA PATRIOT ACT NOTICE     78  
11.17
  JUDGMENT CURRENCY     78  
11.18
  ENTIRE AGREEMENT     79  

iii 



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule 1.01
  Mandatory Cost Formulae
Schedule 2.01
  Commitments and Applicable Percentages
Schedule 2.04
  Existing Letters of Credit
Schedule 5.05
  Litigation
Schedule 5.07
  ERISA Matters
Schedule 5.11
  Permitted Liabilities
Schedule 5.12
  Environmental Matters
Schedule 5.14
  Subsidiaries and Minority Interests
Schedule 5.15
  Insurance Matters
Schedule 7.01
  Permitted Liens
Schedule 7.04
  Permitted Investments
Schedule 7.05
  Permitted Indebtedness
Schedule 7.07
  Contingent Obligations
Schedule 11.02
  Lending Offices; Addresses for Notices
 
   
EXHIBITS
   
 
   
Exhibit A
  Form of Committed Loan Notice
Exhibit B
  Form of Swing Line Loan Notice
Exhibit C
  Form of Note
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Assignment and Assumption
Exhibit F
  Designated Borrower Request and Assumption Agreement
Exhibit G
  Designated Borrower Notice

iv 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of June 27, 2011 among IDEX
CORPORATION, a Delaware corporation (the “Company”), FLUID MANAGEMENT EUROPE
B.V., an entity organized under the laws of the Netherlands (“FME”), IDEX UK
LTD., a company registered in England and Wales (“IDEX UK”) and certain other
Subsidiaries of the Company from time to time party hereto pursuant to
Section 2.18 (each, including FME and IDEX UK, a “Designated Borrower” and,
collectively with the Company, the “Borrowers” and, each a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.
     WHEREAS, the Company is a party to that certain Amended and Restated Credit
Agreement, dated as of December 21, 2006 (as heretofore amended, amended and
restated, supplemented or otherwise modified, the “Existing Credit Agreement”),
with the financial institutions party thereto as lenders (the “Existing
Lenders”) and the Administrative Agent; and
     NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, as follows:
     The Borrowers have requested that the Lenders provide a revolving credit
facility and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
I.
DEFINITIONS and accounting terms
     A. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
     “Accounts Receivable” means presently existing and hereafter arising or
acquired accounts receivable, general intangibles, choses in action and other
forms of obligations and receivables relating in any way to Inventory or arising
from the sale of Inventory or the rendering of services or howsoever otherwise
arising, and, with respect to any of the foregoing receivables or obligations,
(a) all of the interest of the Company or any of its Subsidiaries in the goods
(including returned goods) the sale of which gave rise to such receivable or
obligation after the passage of title thereto to any obligor, (b) all other
Liens and property subject thereto from time to time purporting to secure
payment of such receivables or obligations, (c) all guarantees, insurance,
letters of credit and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such receivables or
obligations, (d) all interests of the Receivables Subsidiary under the documents
evidencing a Permitted Receivables Purchase Facility and any permitted
performance guaranty given in connection therewith, and (e) all records relating
to any of the foregoing and all proceeds and products of any of the foregoing.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person or (b) the acquisition of in excess of fifty percent (50%)
of the capital stock, partnership interests, membership interests or equity of
any Person, or otherwise causing any Person to become a Subsidiary.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means, at any time, the Commitments of all the
Lenders in effect at such time.

Page 1



--------------------------------------------------------------------------------



 



     “Agreement” means this Credit Agreement as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Alternative Currency” means each of Euro, Sterling, Yen, Swiss Francs,
Canadian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.05.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     “Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $350,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.20. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:
Applicable Rate

                              Eurocurrency                 Rate +     Pricing  
Debt Ratings       Letters of   Base Rate Level   S&P/Moody’s/Fitch   Facility
Fee   Credit   + 1   A-/A3/A- or higher   0.125%   0.875%   0.000% 2  
BBB+/Baa1/BBB+   0.175%   0.950%   0.000% 3   BBB/Baa2/BBB   0.200%   1.050%  
0.050% 4   BBB-/Baa3/BBB-   0.250%   1.375%   0.375% 5   BB+/Ba1/BB+or lower  
0.300%   1.700%   0.700%

     “Debt Rating” means, as of any date of determination, the rating as
determined by S&P, Moody’s and Fitch (collectively, the “Debt Ratings”) of the
Company’s non-credit-enhanced, senior unsecured long-term debt; provided, that,
if the Debt Ratings fall within different levels: (a) if only two Rating
Agencies provide a rating, (i) if one rating is one level higher than the other
rating, the Applicable Rate will be based on the higher Debt Rating (with the
Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 5 being the lowest) and (ii) otherwise, the Applicable Rate will
be based on the rating that is one level lower than the higher rating;
(b) otherwise, (i) if two of the Debt Ratings are at the same level, the
Applicable Rate will be based on such level and (ii) if each of the three
ratings fall within different levels, then the Applicable Rate will be based on
the Debt Rating that is in between the highest and lowest rating; (c) if only
one Debt Rating is provided, the Pricing Level that is one level lower than that
of such Debt Rating shall apply; and (d) if no Debt Ratings exist, Pricing Level
5 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to Section 4.01(f)(iv).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in any Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

Page 2



--------------------------------------------------------------------------------



 



     “Applicable Designee” means any Affiliate of a Lender designated in writing
from time to time to the Administrative Agent with the consent of the
Administrative Agent (which such consent shall not be unreasonably withheld or
delayed) to fund all or any portion of such Lender’s share of a Committed
Borrowing under this Agreement.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
     “Applicant Borrower” has the meaning specified in Section 2.18.
     “Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Wells Fargo Securities, LLC, in their respective
capacities as joint lead arrangers.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, without duplication, on any date, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Off Balance Sheet Obligation which
is a lease, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease, (c) in respect of any Permitted Receivables Purchase Facility,
the amount of Receivables Facility Attributed Indebtedness and (d) in respect of
any other Off Balance Sheet Obligation, the amount of such Obligations which
would reasonably be expected to be characterized as indebtedness upon the
insolvency or bankruptcy of such Person.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank of America Fee Letter” means the letter agreement, dated as of
May 26, 2011, among the Company, the Administrative Agent and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurocurrency Rate plus the difference
between the interest rate margin for Eurocurrency Rate Loans in effect for such
day and the interest rate margin for Base Rate Committed Loans in effect for
such day. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars and shall only be available
to the Company.
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

Page 3



--------------------------------------------------------------------------------



 



     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
     “Canadian Dollar” means the lawful currency of Canada.
     “Capital Lease” has the meaning specified in the definition of “Capital
Lease Obligations”.
     “Capital Lease Obligations” means the principal component of all monetary
obligations of the Company or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, is classified as a capital
lease (“Capital Lease”).
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer or the Swing Line Lender (as applicable) and the Lenders,
as collateral for L/C Obligations, Obligations in respect of Swing Line Loans,
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances or, if the
applicable L/C Issuer or the Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable L/C Issuer or the Swing Line Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
     “Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Exchange Act) shall have acquired beneficial
ownership (within the meaning of Rule 13d promulgated by the SEC under the
Exchange Act) of thirty percent (30%) or more of the issued and outstanding
shares of the Company’s capital stock having the right to vote for the election
of directors of the Company under ordinary circumstances; (b) during any period
of twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Company’s board of directors (together with any new
directors whose election by the Company’s board of directors or whose nomination
for election by the Company’s stockholders was approved by a vote of a majority
of the directors then still in office who either were directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; or (c) the Company shall cease to own
directly or indirectly, all of the issued and outstanding shares (exclusive of
nominal director qualifying shares, to the extent applicable) of each Designated
Borrower’s capital stock having the right to vote for the election of the
applicable Designated Borrower’s board of directors (or equivalent governing
body).

Page 4



--------------------------------------------------------------------------------



 



     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 11.01.
     “Code” means the Internal Revenue Code of 1986, and all rules and
regulations promulgated thereunder.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated Debt” means, as of any date of determination, for the Company
and its Subsidiaries, the sum, without duplication, of (a) all Indebtedness of
the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, (b) Attributable Indebtedness of the Company and its
Subsidiaries in respect of Capital Leases, Off Balance Sheet Obligations and a
Permitted Receivables Purchase Facility, and (c) all Guaranty Obligations with
respect to debt of the types specified in subsections (a) and (b) above of
Persons other than the Company or any Subsidiary.
     “Consolidated Interest Expense” means, for any period, the sum, without
duplication, of total interest expense (including that attributable to Capital
Leases in accordance with GAAP) of the Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Company
and its Subsidiaries, including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, but excluding, however, any amortization of deferred
financing costs, all as determined on a consolidated basis for the Company and
its consolidated Subsidiaries in accordance with GAAP plus the interest
component of Off Balance Sheet Obligations. Any calculation of pro forma
Consolidated Interest Expense with respect to an Acquisition shall be done on
the basis that (A) any Indebtedness incurred or assumed in connection with such
Acquisition was incurred or assumed at the beginning of the pro forma period,
(B) such Indebtedness was repaid from operating cash flow over the pro forma
period at the intervals and in the amounts reasonably projected to be paid in
respect of such Indebtedness over the twelve-month (12-month) period immediately
following the Acquisition and (C) if such Indebtedness bears a floating interest
rate, such interest shall be paid over the pro forma period at the rate in
effect on the date of such Acquisition.
     “Consolidated Net Income” and “Consolidated Net Loss” mean, respectively,
with respect to any period for any Person, the aggregate of the net income
(loss) of such Person for such period, determined in accordance with GAAP on a
consolidated basis; provided that the net income (loss) of any other Person
which is not a Subsidiary shall be included in the Consolidated Net Income of
such Person only to the extent of the amount of cash dividends or distributions
paid to such Person or to a consolidated Subsidiary of such Person. There shall
be excluded from Consolidated Net Income (a) non-cash extraordinary losses as
long as no reserve is required to be established in accordance with GAAP and
(b) the excess (but not the deficit), if any, of (i) any gain which must be
treated as an extraordinary item under GAAP or any gain realized upon the sale
or other disposition of any real property or equipment that is not sold in the
ordinary course of business or of any capital stock of a Subsidiary of such
Person over (ii) any loss which is not excluded pursuant to subsection
(a) above.
     “Consolidated Net Worth” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, shareholders’ equity as of
that date determined in accordance with GAAP.
     “Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries determined in accordance with GAAP.

Page 5



--------------------------------------------------------------------------------



 



     “Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, or (d) in respect of any Swap Contract. The amount of any
Contingent Obligation shall (a) in the case of Guaranty Obligations, be deemed
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof
provided, that if any Guaranty Obligation (i) is limited to an amount less than
the obligations guaranteed or supported the amount of the corresponding
Contingent Obligation shall be equal to the lesser of the amount determined
pursuant to the initial clause of this sentence and the amount to which such
guaranty is so limited or (ii) is limited to recourse against a particular asset
or assets of such Person the amount of the corresponding Contingent Obligation
shall be equal to the lesser of the amount determined pursuant to the initial
clause of this sentence and the fair market value of such asset or assets at the
date for determination of the amount of the Contingent Obligation, (b) in the
case of other Contingent Obligations other than in respect of Swap Contracts, be
equal to the maximum reasonably anticipated liability in respect thereof, and
(c) in the case of Contingent Obligations in respect of Swap Contracts, be equal
to the Swap Termination Value.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Cost of Funds Rate” means, as of any day, the rate of interest determined
by the Administrative Agent to be representative of its or the applicable
Lenders’ cost of funds, as applicable, to extend or maintain credit under this
Agreement on such day.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debt Rating” has the meaning set forth in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means, subject to Section 2.20(b), any Lender as to
which any of the following has occurred (as determined by the Administrative
Agent): (a) such Lender has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder (unless such Lender has notified the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding

Page 6



--------------------------------------------------------------------------------



 



has not been satisfied (which conditions precedent will be specifically
identified in such writing), (b) such Lender has notified the Company or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit (unless such Lender has notified the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent will be specifically
identified in such writing), (c) such Lender has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) such Lender has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $350,000,000. The Designated Borrower Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Designated Borrower Notice” has the meaning specified in Section 2.18.
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.18.
     “Disposition” has the meaning specified in Section 7.02.
     “Dollar” and “$” mean lawful currency of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
     “Domestic Subsidiary” means any Subsidiary of the Company that is not a
Foreign Subsidiary.
     “EBIT” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP, the sum of
(a) Consolidated Net Income for such period plus (b) each of the following
(without duplication): (i) all amounts treated as expenses for interest plus
(ii) all accrued taxes plus (iii) the interest component with respect to Off
Balance Sheet Obligations, in each case to the extent included in the
determination of such Consolidated Net Income.
     “EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP, the sum, without
duplication, of (a) EBIT plus (b) all amounts treated as expenses for
depreciation or the amortization of intangibles of any kind to the extent
included in the determination of Consolidated Net Income; provided that in the
event of the occurrence of any Acquisition or Disposition during such period,
EBITDA shall be calculated on a pro forma basis as if such Acquisition or
Disposition occurred on the first day of the relevant period such that, in the
case of an Acquisition, all income and expense associated with the assets or
entity acquired in connection with such Acquisition for the most recently ended
four fiscal quarter period for which such income and expense amounts are
available shall be treated as earned or incurred by the Company over the
applicable period and, in the case of a Disposition, all income and expense
associated with the assets or entity sold or transferred during such period
shall be eliminated over the applicable period.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and
(c) any other Person (other than a natural person) approved by (i) the
Administrative Agent, each L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default under Section 8.01(f) or 8.01(g) has occurred and is
continuing, or an Event of Default under Section 8.01(a) has occurred and is
continuing for 20 days or more, the Company (each such approval not to be
unreasonably withheld or delayed, and the Company shall be deemed to have
consented to any assignment to a Person requiring the consent of the Company
unless the Company shall object thereto by written notice to the Administrative
Agent within five Business Days after having received notice thereof); provided
that, notwithstanding the foregoing, (x) any assignment to a Person that is not
a commercial bank shall not become effective without the consent of the Company
if, after giving effect thereto, such Person and its Affiliates would
collectively hold more than 20% of the Total Outstandings, (y) “Eligible
Assignee” shall not include (A) the Company, (B) any of the Company’s Affiliates
or Subsidiaries or (C) a Defaulting Lender, and (z) prior to termination of the
Commitments, an Eligible Assignee shall include only a Lender, an Affiliate of a
Lender or another Person, which, through its Lending Offices, is

Page 7



--------------------------------------------------------------------------------



 



capable of lending the applicable Alternative Currencies to the Borrowers
without the imposition of any Taxes or additional Taxes, as the case may be. The
Company’s withholding of consent to an assignment, to the extent its consent is
required above, shall not be deemed unreasonable if the assignee is not a
commercial bank, savings and loan association or savings bank having a combined
capital and surplus of $200,000,000.
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
     “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and all
rules and regulations promulgated thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) any event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a Multiemployer Plan is considered a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, as applicable; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
     “Euro” and “EUR” means the lawful currency of the Participating Member
States introduced in accordance with EMU Legislation.
     “Eurocurrency Base Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.
     “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

       
Eurocurrency Rate =
  Eurocurrency Base Rate           1.00 - Eurocurrency Reserve Percentage  

Where,
          “Eurocurrency Base Rate” means, for such Interest Period:
     (a) the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; or

Page 8



--------------------------------------------------------------------------------



 



     (b) if such rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to (or, in the case of
Eurocurrency Rate Loans denominated in Sterling, the same Business Day as) the
commencement of such Interest Period; or
     (c) [Reserved]; or
     (d) additionally, the Eurocurrency Base Rate for the initial Interest
Period with respect to the initial Committed Borrowing in Dollars shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s Grand Cayman Banking
Center, Grand Cayman, British West Indies, to major banks in the offshore
interbank market for Dollars on the first Business Day of such Interest Period;
or
     (e) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.
     “Eurocurrency Rate Loan” means a Committed Loan that bears interest at a
rate based on the Eurocurrency Rate (excluding part (e) of such definition).
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Committed Loans denominated in an Alternative Currency and all
Committed Loans made to a Foreign Obligor must be Eurocurrency Rate Loans.
     “Event of Default” has the meaning specified in Section 8.01.
     “Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder, in each case, as amended from time to time.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, except as otherwise
provided herein, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which such Lender maintains a lending office,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which such Borrower is located, (c) in the
case of a Lender (other than an assignee pursuant to a request by the Company
under Section 11.13), any withholding tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party hereto (or designates a new
Lending Office) or is attributable to such Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a) and (d) any taxes imposed under FATCA. Notwithstanding anything
to the contrary contained in this definition, “Excluded Taxes” shall not include
any withholding taxes imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e).

Page 9



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” has the meaning specified in the recitals
hereto.
     “Existing Lenders” shall have the meaning assigned to such term in the
preamble hereto.
     “Existing Letters of Credit” has the meaning specified in
Section 2.04(a)(i).
     “Exiting Lenders” shall mean each of the Existing Lenders which is not a
Lender under this Agreement.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof (or any amended or successor version thereof that is
substantially comparable and not materially more onerous to comply with).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means each of (a) Bank of America Fee Letter, (b) the letter
agreement, dated as of May 26, 2011, among the Company, JPMorgan Chase Bank,
N.A. and J.P. Morgan Securities LLC and (c) the letter agreement, dated as of
May 26, 2011, between the Company, Wells Fargo Bank, National Association and
Wells Fargo Securities, LLC.
     “Fitch” means Fitch, Inc. or any successor thereto.
     “FME” has the meaning specified in the introductory paragraph hereto.
     “Foreign Lender” means any Lender that is not a U.S. person within the
meaning of Section 7701(a)(30) of the Code.
     “Foreign Obligor” means a Borrower that is incorporated under the laws of a
jurisdiction other than any State of the U.S., the District of Columbia or any
territory, commonwealth or possession of the U.S.
     “Foreign Subsidiary” means any Subsidiary of the Company that (a) is
incorporated under the laws of a jurisdiction other than any State of the U.S.,
the District of Columbia or any territory, commonwealth or possession of the
U.S. and (b) maintains the major portion of its assets outside the U.S.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States, and any Governmental Authority succeeding to any of its principal
functions.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to each L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations with respect to the Letters of
Credit issued by such L/C Issuer, other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of
(a) in the case of any computation pursuant to Section 7.15, the date of this
Agreement and (b) in all other cases, the applicable date.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or

Page 10



--------------------------------------------------------------------------------



 



other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
     “Granting Lender” has the meaning specified in Section 11.06(h).
     “Guaranty” means the guaranty made by the Company under Article X in favor
of the Administrative Agent and the Lenders.
     “Guaranty Obligation” has the meaning specified in the definition of
“Contingent Obligation.”
     “IDEX UK” has the meaning specified in the introductory paragraph hereto.
     “Indebtedness” of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations and Off Balance Sheet
Obligations including all Receivables Facility Attributed Indebtedness; (g) all
indebtedness referred to in subsections (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (h) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in subsections (a) through (g) above. In the event any of the
foregoing Indebtedness is limited to recourse against a particular asset or
assets of such Person, the amount of the corresponding Indebtedness shall be
equal to the lesser of the amount of such Indebtedness and the fair market value
of such asset or assets at the date for determination of the amount of such
Indebtedness. In addition, the amount of any Indebtedness which is also a
Contingent Obligation shall be determined as provided in the definition of
“Contingent Obligation.”
     For all purposes of this Agreement, the Indebtedness of any Person shall
include all Indebtedness of any partnership or Joint Venture or limited
liability company in which such Person is a general partner or a joint venturer
or a member, but in any such case, only to the extent any such Indebtedness is
recourse to such Person. The amount of any Capital Lease or Off Balance Sheet
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnification Side Letter” means a letter, in form and substance
reasonably satisfactory to the Administrative Agent, from the Company addressed
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 3.05 with respect to Eurocurrency Rate Loans in Alternative Currencies
to be made on the Closing Date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnified Person” has the meaning specified in Section 11.04(b).
     “Independent Auditor” has the meaning specified in Section 6.01(a).
     “Insolvency Proceeding” means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to Debtor Relief Laws or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors, undertaken under Debtor Relief
Laws.
     “Intercompany Indebtedness” means Indebtedness of the Company or any of its
Subsidiaries which, in the case of the Company, is owing to any Subsidiary of
the Company and which, in the case of any Subsidiary, is owing to the Company or
any of the Company’s other Subsidiaries.
     “Interest Coverage Ratio” means, as of any date of determination, the ratio
of EBITDA for the period of the four prior fiscal quarters ending on or
immediately prior to such date to Consolidated Interest Expense for such period.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be

Page 11



--------------------------------------------------------------------------------



 



Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice, as the case may be, or nine or twelve months if requested by the Company
and consented to by all the Lenders; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Inventory” means, inclusively, all inventory as defined in the Uniform
Commercial Code in effect in the State of Illinois from time to time and all
goods, merchandise and other personal property wherever located, now owned or
hereafter acquired by the Company or any of its Subsidiaries of every kind or
description which are held for sale or lease or are furnished or to be furnished
under a contract of service or are raw materials, work-in-process or materials
used or consumed or to be used or consumed in the Company’s or any of its
Subsidiaries’ business.
     “Investments” has the meaning specified in Section 7.04.
     “IRS” means the United States Internal Revenue Service, and any
Governmental Authority succeeding to any of its principal functions under the
Code.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.
     “Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by the Company or any of its Subsidiaries with another Person
in order to conduct a common venture or enterprise with such Person.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means each of Bank of America and Wells Fargo Bank, National
Association, each in its respective capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder, but excluding
any Lender that resigns or is removed as an L/C Issuer pursuant to the terms
hereof (except to the extent such Person has continuing rights and/or
obligations with respect to Letters of Credit after such resignation or
removal). References to the L/C Issuer herein shall, as the context may indicate
(including with respect to any particular Letter of Credit, L/C Credit
Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C Issuer,
each L/C Issuer, any L/C Issuer, or all L/C Issuers.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined

Page 12



--------------------------------------------------------------------------------



 



in accordance with Section 1.09. For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender; provided that
solely for purposes of funding a Committed Borrowing to a Designated Borrower
each reference to a Lender shall be deemed to include such Lender’s Applicable
Designee. Notwithstanding the designation by any Lender of an Applicable
Designee, the Borrowers and the Administrative Agent shall be permitted to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit. Letter of Credit may be issued
in Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.04(i).
     “Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Leverage Ratio” means, as of any date of determination, for the Company
and its Subsidiaries, the ratio of (a) Consolidated Debt as of such date to
(b) EBITDA for the period of the four fiscal quarters ending on or immediately
prior to such date.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), but, in any
such case, not including the interest of a lessor under an operating lease which
does not constitute Off Balance Sheet Obligations or the interest of a purchaser
of Accounts Receivable under any Permitted Receivables Purchase Facility.
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.19
of this Agreement, and each Fee Letter.
     “Loan Parties” means, collectively, the Borrowers and, in its capacity as
guarantor of the Designated Borrower Obligations under Article X hereof, the
Company.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

Page 13



--------------------------------------------------------------------------------



 



     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the FRB.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, or financial
condition of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Company and its Subsidiaries to perform under
any material Loan Document; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company or any Subsidiary
of any material Loan Document.
     “Material Subsidiary” means, at any time, any Subsidiary having at such
time total assets, as of the last day of the preceding fiscal quarter, having a
net book value in excess of 10% of Consolidated Total Assets, based upon the
Company’s most recent annual or quarterly financial statements delivered to the
Administrative Agent under Section 6.01.
     “Maturity Date” means June 27, 2016, provided that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day,
subject to extension (in the case of each Lender consenting thereto) as provided
in Section 2.16.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes, is making, or is obligated to make contributions or, during the preceding
three calendar years, has made, or been obligated to make, contributions.
     “Note” means a promissory note made by each Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Off Balance Sheet Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease,
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), or (c) Attributable
Indebtedness and other obligations in respect of a Permitted Receivables
Purchase Facility. The interest component of Off Balance Sheet Obligations shall
mean in the case of a lease, those monetary obligations which would, in
accordance with GAAP, be treated as interest if such lease was a Capital Lease,
and in all other cases shall be the amount which would be characterized as
interest upon the insolvency or bankruptcy of such Person (assuming, for
purposes of any Permitted Receivables Purchase Facility, that such sale does not
constitute a true sale).
     “Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation (or the equivalents
thereof in the case of a Designated Borrower); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement (or the equivalents thereof in the case of a Designated
Borrower); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity (or the equivalents thereof in the case
of a Designated Borrower).
     “Other Taxes” means any present or future stamp, court or documentary
taxes, intangible, recording, filing or any other excise or property taxes,
charges or similar levies which arise from any payment made under, or from the
execution, delivery, performance, enforcement or registration of, or from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Documents.
     “Outstanding Amount” means (i) with respect to Committed Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such

Page 14



--------------------------------------------------------------------------------



 



Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable L/C
Issuer, or the Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
     “Participant” has the meaning specified in Section 11.06(d).
     “Participant Register” has the meaning specified in Section 11.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “Participating Subsidiary” means any Subsidiary of the Company that is a
participant in any Permitted Receivables Purchase Facility.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
     “Permitted Acquisition” means any Acquisition by the Company or a
Subsidiary of the Company if all of the following conditions are met:
     (a) no Default or Event of Default has occurred and is continuing or would
result therefrom; and
     (b) the prior, effective written consent or approval of such Acquisition by
the board of directors or equivalent governing body of the acquiree is obtained.
     “Permitted Liens” has the meaning specified in Section 7.01.
     “Permitted Receivables Purchase Facility” means any receivables financing
program providing for the sale or contribution of Accounts Receivable by the
Company and its Participating Subsidiaries directly or indirectly to the
Receivables Subsidiary in transactions purporting to be sales (and treated as
sales for GAAP purposes), which Receivables Subsidiary shall finance the
purchase of such Accounts Receivable by the sale, transfer, conveyance, lien or
pledge of such Accounts Receivable to one or more limited purpose financing
companies, special purpose entities and/or other financial institutions, in each
case, on a basis that does not provide, directly or indirectly, for recourse
against the seller of such Accounts Receivable (or against any of such seller’s
Affiliates other than the Receivables Subsidiary) by way of a guaranty or any
other support arrangement, with respect to the amount of such Accounts
Receivable (based on the financial condition or circumstances of the obligor
thereunder), other than such limited recourse as is reasonable given market
standards for transactions of a similar type, taking into account such factors
as historical bad debt loss experience and obligor concentration levels;
provided that any such transaction described in the foregoing clause shall be
consummated pursuant to documentation in form and substance reasonably
satisfactory to Agent, as evidenced by its written approval thereof.
     “Permitted Swap Obligations” means all obligations (contingent or
otherwise) of the Company or any Subsidiary existing or arising under Swap
Contracts; provided that each of the following criteria is satisfied: (a) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or reasonably anticipated by such
Person, or changes in the value of securities issued by

Page 15



--------------------------------------------------------------------------------



 



such Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view;” and (b) such Swap Contracts do not contain any provision (“walk-away”
provision) exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company or an ERISA Affiliate sponsors or maintains or to which the
Company or an ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.
     “Rating Agency” shall mean Moody’s, S& P’s or Fitch, as applicable.
     “Receivables Facility Attributed Indebtedness” at any time shall mean the
aggregate net outstanding amount theretofore paid to the Receivables Subsidiary
in respect of the Accounts Receivable sold or transferred by it in connection
with a Permitted Receivables Purchase Facility (it being the intent of the
parties that the amount of Receivables Facility Attributed Indebtedness at any
time outstanding approximate as closely as possible the principal amount of
Indebtedness which would be outstanding at such time under such Permitted
Receivables Purchase Facility if the same were structured as a secured lending
agreement rather than a purchase agreement).
     “Receivables Subsidiary” means IDEX Receivables Corporation and any other
special purpose, bankruptcy remote Wholly-Owned Subsidiary of the Company which
may be formed for the sole and exclusive purpose of engaging in activities in
connection with the purchase, sale and financing of Accounts Receivable in
connection with and pursuant to a Permitted Receivables Purchase Facility.
     “Refinancing Indebtedness” means Indebtedness incurred to refinance other
Indebtedness as long as such refinancing does not (i) result in an increase in
the total principal amount thereof by an amount in excess of accrued interest,
call premiums and expenses incurred in connection with such refinancing or
(ii) create Indebtedness with a weighted average life to maturity that is less
than the weighted average life to maturity of the Indebtedness being refinanced
or shorten the final maturity of the Indebtedness being refinanced, provided
that if such Indebtedness being refinanced is Indebtedness of the Company, then
such Refinancing Indebtedness shall be Indebtedness solely of the Company.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
     “Responsible Officer” means the chief executive officer, the chief
operating officer, the president, the chief financial officer, the controller or
the treasurer of the Company or the applicable Designated Borrower, as
applicable, or any other officer having substantially the same authority and
responsibility, including any management board member in the case of any
Designated Borrower organized under the laws of the Netherlands.
     “Restricted Payment” has the meaning specified in Section 7.08.

Page 16



--------------------------------------------------------------------------------



 



     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by any L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, (iv)
in the case of the Existing Letters of Credit, the Closing Date, and (v) such
additional dates as the Administrative Agent or any L/C Issuer shall determine
or the Required Lenders shall require.
     “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sale and Leaseback Transaction” means any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
     “Sanctioned Country” shall mean a country that is subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.
     “Sanctioned Person” shall mean (a) a person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time or (b)(i) an agency of the government of a
Sanctioned Country; (ii) an organization directly or indirectly controlled by a
Sanctioned Country; or (iii) a person resident in a Sanctioned Country, in each
case to the extent subject to a sanctions program administered by OFAC.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Second Anniversary Date” has the meaning specified in Section 2.16(a).
     “SPC” has the meaning specified in Section 11.06(h).
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the applicable L/C Issuer, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable L/C Issuer may obtain such spot rate
from another financial institution designated by the Administrative Agent or
such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subordinated Debt” shall mean all unsecured Indebtedness of a Borrower for
money borrowed which is subordinated in form and substance to the Obligations,
and which has terms of payment, covenants and remedies, all satisfactory to the
Required Lenders as evidenced by their written approval thereof.
     “Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the securities, membership interests or other equity interests
having ordinary voting power for the election of directors or other governing
body are at the time beneficially owned or controlled directly or indirectly by
the Person, or one or more of the Subsidiaries of the Person, or a combination
thereof. Unless the context otherwise

Page 17



--------------------------------------------------------------------------------



 



clearly requires, references herein to a “Subsidiary” refer to a Subsidiary of
the Company and shall include each Borrower other than the Company.
     “Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
     “Swap Contract” means any agreement, whether or not in writing, relating to
any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other, similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any master agreement
relating to or governing any or all of the foregoing.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in subsection (a) the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as determined by the
Company based upon one or more mid-market or other readily available quotations
provided by any recognized dealer in such Swap Contracts (which may include any
Lender).
     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.05.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.05(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Swiss Franc” means the lawful currency of Switzerland.
     “TARGET2” means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.
     “TARGET Day” means any day on which TARGET2 (or, if such payment system
ceases to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto not attributable to
the gross negligence or willful misconduct of the Lender or Administrative
Agent, as applicable.
     “Term Loan Credit Agreement” means that certain Credit Agreement dated as
of April 18, 2008 by and among the Company, each lender from time to time party
thereto and Bank of America, N.A., as administrative agent (as amended,
restated, supplemented or otherwise modified).
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Loan.

Page 18



--------------------------------------------------------------------------------



 



     “Unfunded Pension Liability” means the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 430 of the Code for the applicable plan
year.
     “United States” and “U.S.” each means the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
     “Wholly-Owned Subsidiary” means any corporation in which (other than
directors’ qualifying shares required by law) 100% of the capital stock of each
class having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Company, or by one or more of the
other Wholly-Owned Subsidiaries, or both.
     “Yen” and “¥” mean the lawful currency of Japan.
     B. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
     1. The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     2. In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     3. Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     4. In this Agreement, where it relates to a Dutch entity, or Dutch
security, a reference to: (i) a necessary action to authorize where applicable,
includes without limitation: (A) any action required to comply with the Works
Councils Act of the Netherlands (Wet op de ondernemingsraden); and (B) obtaining
an unconditional positive advice (advies) from the competent works council(s) if
a positive advice is required pursuant to the Dutch Works Councils Act (Wet op
de ondernemingsraden); (ii) gross negligence means grove schuld; (iii) a
security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkt recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht); (iv) willful
misconduct means opzet; (v) a moratorium includes surseance van betaling and a
moratorium is declared or occurs includes surseance verleend; (vi) any step or
procedure taken in connection with insolvency proceedings includes a Dutch
entity having filed a notice under Section 36 of the Dutch Tax Collection Act
(Invorderingswet 1990); (vii) a receiver includes a curator; (viii) an
administrator includes a bewindvoerder; (ix) an attachment includes a beslag;
and (x) a merger includes a juridische fusie.

Page 19



--------------------------------------------------------------------------------



 



     C. Accounting Terms.
     1. Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Company’s audited financial
statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.
     2. Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) in the
event of any request to negotiate to amend pursuant to this Section, the Company
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     D. Exchange Rates; Currency Equivalents.
     1. The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Company hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.
     2. Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.
     E. Additional Alternative Currencies.
     1. The Company may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
each of the Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable L/C Issuer that will be issuing
Letters of Credit in such currency.
     2. Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., ten Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
each L/C Issuer thereof. Each Lender (in the case of any such request pertaining
to Eurocurrency Rate Loans) or each L/C

Page 20



--------------------------------------------------------------------------------



 



Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.
     3. Any failure by a Lender or the applicable L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and any L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances to be issued by each such approving L/C Issuer. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.05, the Administrative Agent shall promptly so notify the
Company.
     F. Change of Currency.
     1. Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.
     2. Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent, with the consent of the
Borrowers (which consent shall not be unreasonably withheld), may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     3. Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent, with the consent
of the Borrowers (which consent shall not be unreasonably withheld), may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.
     G. Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     H. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
     I. Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

Page 21



--------------------------------------------------------------------------------



 



II.
THE CREDITS
     A. Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment,
(iii) the aggregate Outstanding Amount of all Committed Loans denominated in
Alternative Currencies plus the aggregate Outstanding Amount of all L/C
Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, and (iv) the aggregate Outstanding Amount of all
Committed Loans made to the Designated Borrowers shall not exceed the Designated
Borrower Sublimit. Within the limits of each Lender’s Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.
     B. Borrowings, Conversions and Continuations of Committed Loans.
     1. Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies (including any
Committed Borrowing in an Alternative Currency to be made on the Closing Date,
it being understood that no Committed Borrowing in an Alternative Currency shall
be available on the Closing Date unless the Company has delivered the
Indemnification Side Letter to the Administrative Agent on or prior to such date
of notice of such Committed Borrowing), (iii) on the requested date of any
Borrowing of Base Rate Committed Loans, and (iv) on the Closing Date with
respect to the initial Borrowing of Committed Loans in Dollars to the extent the
interest rate on such Committed Loans is determined with reference to clause
(d) of the definition of Eurocurrency Base Rate for a one month Interest Period;
provided, however, that if the Company wishes to request Eurocurrency Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) four
Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) five
Business Days (or six Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (i) three Business Days before the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Company (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Company is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest

Page 22



--------------------------------------------------------------------------------



 



Period with respect thereto, (vi) the currency of the Committed Loans to be
borrowed, and (vii) if applicable, the applicable Designated Borrower. If the
Company fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Committed Loans so requested shall be made in Dollars. If
the Company fails to specify a particular Borrower in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made to
the Company. If the Company fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Committed Loan may be converted into or
continued as a Committed Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Committed Loan and reborrowed
in the other currency.
     2. Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 12:00 noon, in the
case of any Committed Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or other applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.
     3. Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default (i) without the
consent of the Required Lenders, (A) no Loans denominated in Dollars may be
requested as, converted to or continued as Eurocurrency Rate Loans and (B) no
Loans denominated in an Alternative Currency may be requested as, converted to
or continued as Eurocurrency Rate Loans on the basis of an Interest Period
exceeding one month and (ii) the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
     4. The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     5. After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
     C. [Reserved].

Page 23



--------------------------------------------------------------------------------



 



     D. Letters of Credit.
     1. The Letter of Credit Commitment.
     Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies
applicable to such L/C Issuer for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Outstandings shall
not exceed the Aggregate Commitments, (x) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (y) the aggregate Outstanding Amount of all Committed
Loans denominated in Alternative Currencies plus the aggregate Outstanding
Amount of all L/C Obligations denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Company for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Each of the letters of credit outstanding on the date
hereof and listed on Schedule 2.04 (the “Existing Letters of Credit”) shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
     No L/C Issuer shall issue any Letter of Credit, if the expiry date of such
requested Letter of Credit would occur after the date that is seven days prior
to the Maturity Date, unless all the Lenders have approved such expiry date.
     No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
     (1) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (2) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;
     (3) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
     (4) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

Page 24



--------------------------------------------------------------------------------



 



     (5) such L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;
     (6) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (7) any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.20(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
     No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
     No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers or any of them.
     2. Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent (A) not later than 11:00 a.m. at least two Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, of any Letter of Credit denominated in Dollars, and (B) not later than
11:00 a.m. at least ten Business Days prior to the proposed issuance date or
date of amendment, as the case may be, of any Letter of Credit denominated in an
Alternative Currency (or in each case such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to such L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may require. Additionally, the Company shall furnish
to such L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.

Page 25



--------------------------------------------------------------------------------



 



     Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or the
Company, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.
     If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Company shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.04(a)(ii), 2.04(a)(iii)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.
     Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     3. Drawings and Reimbursements; Funding of Participations.
     Upon receipt from the beneficiary of any Letter of Credit of any notice of
a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Company and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the applicable L/C
Issuer promptly following receipt of the notice of drawing that the Company will
reimburse the applicable L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the Company of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the date of any payment by the applicable L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Company fails to so reimburse the applicable L/C
Issuer by such time, such L/C Issuer shall promptly notify the Administrative
Agent of the Honor Date and the amount of the unreimbursed drawing (expressed in
Dollars in the amount of

Page 26



--------------------------------------------------------------------------------



 



the Dollar Equivalent thereof in the case of a Letter of Credit denominated in
an Alternative Currency) (the “Unreimbursed Amount”), and the Administrative
Agent shall promptly notify each Lender of the amount of such Lender’s
Applicable Percentage thereof. In such event, the Company shall be deemed to
have requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 12:00
noon on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Company in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.
     With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.
     Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.
     Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), then, without limiting the other provisions of this
Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid (net of such interest
and fees) shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the applicable L/C Issuer submitted to any
Lender

Page 27



--------------------------------------------------------------------------------



 



(through the Administrative Agent) with respect to any amounts owing under this
subsection (vi) shall be conclusive absent manifest error.
     4. Repayment of Participations.
     At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars in the same funds as those received by the
Administrative Agent.
     If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
subsection shall survive the payment in full of the Obligations and the
termination of this Agreement.
     5. Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or in the relevant currency
markets generally; or
     any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

Page 28



--------------------------------------------------------------------------------



 



     The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
     6. Role of L/C Issuer. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.04(e)(i)
through (vi); provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the applicable L/C Issuer,
and the applicable L/C Issuer may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the
applicable L/C Issuer’s willful misconduct or gross negligence or the applicable
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     7. [Reserved].
     8. Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
     9. Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter
of Credit equal to 50% times the Applicable Rate times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit, and (ii) for
each standby Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.04 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.20(a)(iv), with the balance of
such fee, if any, payable to the applicable L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate or
50% of such Applicable Rate, as the case may be, separately for each period
during such quarter that such Applicable Rate was in effect.

Page 29



--------------------------------------------------------------------------------



 



     10. Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Company shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at the rate specified in the Bank of America Fee Letter (with respect
to Letters of Credit issued by Bank of America) or at the rate separately agreed
from time to time between the Company and any other L/C Issuer, computed on the
Dollar Equivalent of the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the Company and the applicable L/C Issuer, computed on the Dollar
Equivalent of the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Bank of America Fee Letter (with respect to
Letters of Credit issued by Bank of America) or at the rate separately agreed
from time to time between the Company and any other L/C Issuer, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears, and due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Company shall pay directly to the applicable
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
     11. Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     12. Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.
     13. Reporting of Letter of Credit Information. At any time any Person is an
L/C Issuer and is not the Administrative Agent or an Affiliate thereof, then
(i) on the last Business Day of each calendar month, (ii) on each date that a
Letter of Credit is amended, terminated or otherwise expires, (iii) on each date
that an L/C Credit Extension occurs with respect to any Letter of Credit, and
(iv) upon the request of the Administrative Agent, each L/C Issuer (or, in the
case of part (ii), (iii) or (iv), the applicable L/C Issuer) shall deliver to
the Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder. No failure on
the part of any L/C Issuer to provide such information pursuant to this
Section 2.04(m) shall limit the obligation of the Company or any Lender
hereunder with respect to its reimbursement and participation obligations,
respectively, pursuant to this Section 2.04.
     E. Swing Line Loans.
     1. The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05, to make loans (each such loan, a “Swing
Line Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.05, prepay under
Section 2.06, and reborrow under this Section 2.05.

Page 30



--------------------------------------------------------------------------------



 



Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
Notwithstanding the foregoing, the Swing Line Lender shall not be required to
make a Swing Line Loan at any time that any Lender is a Defaulting Lender,
unless the Swing Line Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Swing Line Lender (in its sole
discretion) with the Company or such Lender to eliminate the Swing Line Lender’s
actual or potential Fronting Exposure (after giving effect to
Section 2.20(a)(iv)) with respect to the Defaulting Lender arising from either
the Swing Line Loan then proposed to be issued or that Swing Line Loan and all
other Swing Line Loans as to which the Swing Line Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
     2. Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 12:00 noon on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be in a minimum amount of $1,000,000, and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.
     3. Refinancing of Swing Line Loans.
     The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 12:00 noon on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.05(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
     If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.

Page 31



--------------------------------------------------------------------------------



 



     If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid (net of such interest and fees) shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this subsection (iii) shall be
conclusive absent manifest error.
     Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.
     4. Repayment of Participations.
     At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.
     If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
     5. Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
     6. Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     F. Prepayments.
     1. Each Borrower may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment shall be in a principal amount of

Page 32



--------------------------------------------------------------------------------



 



$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid, the applicable Borrower and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Company, the applicable Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.20,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.
     2. [Reserved].
     3. The Company may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon on the date of the prepayment, and (ii) any such
prepayment shall be (A) in a minimum principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof or (B) for the entire amount thereof
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
     4. If the Administrative Agent notifies the Company at any time that the
Total Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.19(a)(ii), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(d) unless after the prepayment in full of the Loans, the Total
Outstandings exceed the Aggregate Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.
     5. If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies plus the
Outstanding Amount of all L/C Obligations denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.
     6. If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans made to the Designated Borrowers at such time
exceeds an amount equal to 105% of the Designated Borrower Sublimit then in
effect, then, within two Business Days after receipt of such notice, one or more
Designated Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Designated Borrower Sublimit then in effect.
     G. Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Alternative Currency Sublimit, the Letter of Credit
Sublimit, the Swing Line Sublimit or the Designated Borrower Sublimit exceeds
the amount of the Aggregate Commitments, the applicable Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any

Page 33



--------------------------------------------------------------------------------



 



such Aggregate Commitment reduction shall not be applied to the Alternative
Currency Sublimit, the Letter of Credit Sublimit or the Designated Borrower
Sublimit unless otherwise specified by the Company. The Company may from time to
time, upon not less than three Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), reduce the Designated Borrower
Sublimit by $50,000,000 or any whole multiple thereof, without any corresponding
reduction in the Aggregate Commitments; provided that such reduction shall only
be permitted if, after giving effect thereto, the outstanding Loans payable by
the Designated Borrowers do not exceed the Designated Borrower Sublimit as so
reduced. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
     H. Repayment of Loans.
     1. Each Borrower shall repay to the Lenders on the Maturity Date applicable
to each such Lender the aggregate principal amount of Committed Loans made to
such Borrower and outstanding on such date.
     2. Reserved.
     3. The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
     I. Interest.
     1. Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to, at the Company’s option, (x) the Base Rate plus the
Applicable Rate or (y) such other rate mutually agreed to by the Company and the
Swing Line Lender at the time of the borrowing of such Swing Line Loan.
     2. a. If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
     3. Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     J. Fees. In addition to certain fees described in Sections 2.04(i) and (j):
     1. Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have

Page 34



--------------------------------------------------------------------------------



 



terminated, on the Outstanding Amount of all Committed Loans, Swing Line Loans
and L/C Obligations), regardless of usage, subject to adjustment as provided in
Section 2.20. The facility fee shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
     2. Other Fees. The Company shall pay to the Arrangers and the
Administrative Agent, in Dollars, fees in the amounts and at the times specified
in the respective Fee Letters, which fees shall be for the respective accounts
of the Administrative Agent, Arrangers and the Lenders as specified in the
respective Fee Letters. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
     K. Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent (or, if applicable, the
Swing Line Lender or applicable L/C Issuer) of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     L. Evidence of Debt.
     1. The Credit Extensions made by each Lender and each L/C Issuer shall be
evidenced by one or more accounts or records maintained by such Lender or such
L/C Issuer and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
or such L/C Issuer shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders or such L/C Issuer to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any L/C Issuer and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans to the Borrowers in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
     2. In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     M. Payments Generally; Administrative Agent’s Clawback.
     1. General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars

Page 35



--------------------------------------------------------------------------------



 



and in Same Day Funds not later than 1:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 1:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     2. a. Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or a Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     3. Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

Page 36



--------------------------------------------------------------------------------



 



     4. Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).
     5. Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     N. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
     the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender and including any payment made to a
Non-Extending Lender on its Maturity Date), (y) the application of Cash
Collateral provided for in Section 2.19, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to a Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
     O. Increase in Commitments.
     1. Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may from time to time request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $250,000,000; provided that any
such request for an increase shall be in a minimum amount of $50,000,000. At the
time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
     2. Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
     3. Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. If the Lenders do not agree to the
full amount of a requested increase, subject to the approval of the
Administrative Agent, the Swing Line Lender and each L/C Issuer (which approvals
shall not be unreasonably

Page 37



--------------------------------------------------------------------------------



 



withheld), the Company may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
     4. Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
     5. Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of the Company (i) certifying and
attaching the resolutions adopted by the Company approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in Section 5.11(a) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
6.01(b), (B) the Company is in pro forma compliance with the financial covenants
contained in Section 7.15 and (C) no Default or Event of Default exists. The
Borrowers shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.
     6. Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 11.01 to the contrary.
     P. Extension of Maturity Date.
     1. Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days prior to
the second anniversary of the Closing Date (the “Second Anniversary Date”) and
not later than 50 days prior to the Second Anniversary Date, request that each
Lender extend such Lender’s Maturity Date for one year.
     2. Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 30 days prior to the Second Anniversary Date and not later than the
date (the “Notice Date”) that is 20 days prior to the Second Anniversary Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
     3. Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section no later
than the date 15 days prior to the Second Anniversary Date (or, if such date is
not a Business Day, on the next preceding Business Day).
     4. Additional Commitment Lenders. The Company shall have the right on or
before the Second Anniversary Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) in accordance with the
procedures provided in Section 11.13, each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption pursuant to which
such Additional Commitment Lender shall, effective as of the Second Anniversary
Date, undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).
     5. Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date and
the additional Commitments of the Additional Commitment Lenders shall be more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the Notice Date, then, effective as of the Second Anniversary Date, the
Maturity

Page 38



--------------------------------------------------------------------------------



 



Date of each Extending Lender and of each Additional Commitment Lender shall be
extended to the date falling one year after the Maturity Date (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.
     6. Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:
     no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto;
     the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and
     the Administrative Agent shall have received a certificate from the Company
signed by a Responsible Officer on behalf of the Company certifying the accuracy
of the foregoing clauses (i) and (ii).
     7. Maturity Date for Non-Extending Lenders. On the Maturity Date of each
Non-Extending Lender, the Borrowers shall repay such Non-Extending Lender in
accordance with Section 2.08 and after giving effect thereto shall prepay any
Committed Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Committed Loans ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date.
     8. Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.
     Q. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers, are arm’s-length commercial transactions between the Borrowers and
their affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) the Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrowers are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Arrangers each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrowers or any of their Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Arranger has
any obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrowers or their
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby, provided that the foregoing shall not be construed as a release of any
obligations that are expressly stated to be duties hereunder.
     R. Designated Borrowers.
     1. The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
Subsidiary of the Company that is a Foreign Subsidiary (an “Applicant Borrower”)
as a Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit F (a “Designated Borrower Request and Assumption Agreement”); provided
that such Applicant Borrower is incorporated (or similarly organized) in a
jurisdiction as to which all

Page 39



--------------------------------------------------------------------------------



 



Lenders have confirmed to the Administrative Agent their ability and willingness
to make Committed Loans into such jurisdiction; provided, however, that each
Lender hereby confirms its ability and willingness to make Committed Loans to a
Designated Borrower into the following jurisdictions: (i) the Netherlands,
(ii) the Federal Republic of Germany, (iii) the Republic of Ireland and
(iv) England.
     2. The parties hereto acknowledge and agree that prior to any Applicant
Borrower becoming entitled to utilize the credit facilities provided for herein
the Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel (including, without
limitation, opinions of appropriate counsel to such Applicant Borrower) and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be requested by the
Administrative Agent or the Required Lenders in their sole discretion
(including, without limitation, all documentation and other information
requested to comply with Section 11.16), and Notes signed by such new Borrowers
to the extent any Lenders so require.
     3. Upon receipt of an executed and completed Designated Borrower Request
and Assumption Agreement, the Administrative Agent shall promptly forward such
Designated Borrower Request and Assumption Agreement to the Lenders. Any Lender
not objecting to an Applicant Borrower within 5 Business Days of its receipt of
such Designated Borrower Request and Assumption Agreement shall be deemed to
have agreed that such Applicant Borrower shall be entitled to receive Loans
hereunder. If the Administrative Agent and the Required Lenders agree that an
Applicant Borrower shall be entitled to receive Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit G (a “Designated
Borrower Notice”) to the Company and the Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to receive Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no
Committed Loan Notice may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date. In
addition, each of the Required Lenders approving the addition of such Designated
Borrower hereunder further agrees that such approval shall also constitute its
consent to the Administrative Agent (on behalf of such Required Lenders)
entering into an amendment to this Agreement and any other Loan Document with
the Borrowers in connection with the addition of such Designated Borrower to the
extent such amendment (i) is reasonably necessary either to permit, or to reduce
or eliminate any Taxes that might otherwise be payable in connection with, the
making of Loans to such Designated Borrower as a result of the jurisdiction of
formation thereof and (ii) is not materially adverse to the interests of the
Lenders.
     4. The Obligations of each Designated Borrower shall be guaranteed by the
Company pursuant to the Guaranty. The Obligations of all Designated Borrowers
shall be several in nature.
     5. Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.18 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.
     6. In connection with each additional Applicant Borrower, the Company may,
subject to the written approval of the Administrative Agent and the Required
Lenders, request an increase in the Designated Borrower Sublimit (which, for the
avoidance of doubt, shall in no event increase the Aggregate Commitments) by an
amount for all such requests not exceeding $100,000,000; provided that (i) no
Default shall exist, (ii) any such request for an increase shall be in a minimum
amount of $50,000,000, and (iii) the Company may make a maximum of two such
requests hereunder.
     7. The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in

Page 40



--------------------------------------------------------------------------------



 



its sole discretion), terminate a Designated Borrower’s status as such, provided
that there are no outstanding Loans payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Loans made
to it, as of the effective date of such termination. The Administrative Agent
will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.
     S. Cash Collateral.
     1. Certain Credit Support Events. Upon the request of the Administrative
Agent or the applicable L/C Issuer (i) if such L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Company shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, any L/C Issuer or the
Swing Line Lender, the Company shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.20(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
     2. Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Company,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
     3. Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.19 or Sections
2.04, 2.05, 2.06, 2.20 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
     4. Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Borrower shall
not be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 2.19 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the applicable L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
     T. Defaulting Lenders.
     1. Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
     Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

Page 41



--------------------------------------------------------------------------------



 



     Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to an L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the applicable L/C Issuer, the Swing Line Lender or the Company, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan or Letter of Credit; fourth,
as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
     Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided Cash Collateral pursuant to Section 2.04, Section 2.05,
Section 2.19, or Section 2.20(a)(ii), as applicable (and the Company shall
(A) be required to pay to each of the applicable L/C Issuer and the Swing Line
Lender, as applicable, the amount of such fee allocable to its Fronting Exposure
arising from that Defaulting Lender and (B) not be required to pay the remaining
amount of such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.04(i).
     Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
     2. Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed

Page 42



--------------------------------------------------------------------------------



 



to be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.20(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     A. Taxes.
     1. Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Law, provided that if any Borrower shall be
required by applicable law to deduct or withhold any Taxes from such payments,
then (i) if such Taxes are Indemnified Taxes or Other Taxes, the sum payable
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including withholding and deductions
applicable to additional sums payable under this Section), the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deductions been made,
(ii) such Borrower shall make such withholdings or deductions and (iii) such
Borrower shall timely pay the full amount so withheld or deducted by it to the
relevant Governmental Authority in accordance with applicable law.
     2. Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     3. Tax Indemnification. (i) Each applicable Borrower shall indemnify the
Administrative Agent, each applicable Lender and each applicable L/C Issuer,
within 30 days after written demand (accompanied by appropriate documentation)
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section but only to the extent necessary to preserve
the after-tax yield the Lender would have received if such Indemnified Taxes or
Other Taxes or Taxes imposed thereon had not been imposed) withheld or deducted
on payments to, or paid by, the Administrative Agent, such Lender or such L/C
Issuer, as the case may be, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.
     (ii) Each Lender and each L/C Issuer shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (A) any Taxes
(but, with respect to Indemnified Taxes, only to the extent that the Borrowers
have not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of any Borrower to do so) attributable to
such Lender or such L/C Issuer that are payable or paid by the Administrative
Agent in connection with any Loan Document and (B) any Taxes attributable to the
Lender’s failure to comply with Section 11.06(d), and in each case, any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the nature and amount of such
payment or liability delivered to any Lender or any L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or an L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.
     4. Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the

Page 43



--------------------------------------------------------------------------------



 



Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
     5. Status of Lenders. (i) Each Foreign Lender shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company (on behalf of such Borrower) or the Administrative Agent), but
only if such Foreign Lender is legally entitled to do so, whichever of the
following is applicable:
     (1) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (2) duly completed copies of Internal Revenue Service Form W-8ECI,
     (3) duly completed copies of Internal Revenue Service Form W-8IMY and all
required supporting documentation.
     (4) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (i) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (iii) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
     (5) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
     (ii) Each Lender that is not a Foreign Lender shall on or before the date
such Lender becomes a Lender under this Agreement provide to the Company (with a
copy to the Administrative Agent) a duly completed copy of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Company (on behalf of a Borrower)
or the Administrative Agent as will enable such Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     (iii) If any Foreign Lender sells, assigns, grants a participation in, or
otherwise ceases to be the beneficial owner of any portion of its Loans, such
Foreign Lender shall deliver to the Administrative Agent a revised duly executed
IRS Form W-8BEN or IRS Form W-8ECI (or successor or replacement forms)
reflecting the portion of the Loans the Foreign Lender has retained and a duly
executed W-8IMY (or successor or replacement form), including required
attachments, reflecting the portion of its Loans sold. If such Person fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from any interest payment to such Person an amount equivalent to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction, and such Person may not collect any such payments from the
Company. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold any tax or other amount from payments made in respect of
such Person, such Person shall indemnify the Administrative Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section, and costs
and expenses (including all reasonable out-of-pocket fees and disbursements of
any law firm or other external counsel, the allocated costs of internal legal
services and all disbursements of internal counsel) of the Administrative Agent.
The obligation of the Lenders under this paragraph shall survive the termination
of this Agreement, repayment of all Loans and the resignation or replacement of
the Administrative Agent.
     (iv) Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Company, as the Administrative Agent or the
Company shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender by any Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in such other jurisdiction. Each

Page 44



--------------------------------------------------------------------------------



 



Lender shall promptly (A) notify the Administrative Agent and the Company of any
change in circumstances which would modify or render invalid any such claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any such jurisdiction that such
Borrower make any deduction or withholding for taxes from amounts payable to
such Lender. Additionally, such Borrower shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date in the case of the
Company or the date such Designated Borrower becomes a Borrower hereunder, and
in a timely fashion thereafter, such documents and forms required by any
relevant taxing authorities under the Laws of any jurisdiction, duly executed
and completed by such Borrower, as are required to be furnished by such Lender
or the Administrative Agent under such Laws in connection with any payment by
the Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
     (v) If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the applicable Borrower or the Administrative Agent as may be
necessary for the applicable Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(v), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
     6. Treatment of Certain Refunds. If the Administrative Agent, any Lender or
any L/C Issuer determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by
any Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
     B. Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans (whether
denominated in Dollars or an Alternative Currency) whose interest is determined
by reference to the Eurocurrency Rate, or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or convert all such
Eurocurrency Rate Loans (in the case of Loans made to the Company in Dollars) of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate) or to Loans bearing interest at the Cost of Funds Rate plus the
Applicable Rate for Eurocurrency Rate Loans (in the case of any other Loan),
either on

Page 45



--------------------------------------------------------------------------------



 



the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
     C. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request (a) for a Committed
Borrowing of (or conversion to) Base Rate Loans in the amount specified therein,
in the case of Eurocurrency Rate Loans to the Company denominated in Dollars, or
(b) for a Committed Borrowing of (or conversion to) a Loan bearing interest at
the Cost of Funds Rate plus the Applicable Rate for Eurocurrency Rate Loans, in
the case of any other Loan.
     D. Increased Costs.
     1. Increased Costs Generally. If any Change in Law shall:
     impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or any L/C Issuer;
     subject any Lender or any L/C Issuer to any tax of any kind whatsoever on
or with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
     cause the Mandatory Cost, as calculated hereunder, not to represent the
cost to any Lender of complying with the requirements of the Bank of England
and/or the Financial Services Authority or the European Central Bank in relation
to its making, funding or maintaining Eurocurrency Rate Loans; or
     impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit issued by such L/C Issuer or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of

Page 46



--------------------------------------------------------------------------------



 



maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or such L/C Issuer, the Company will pay (or cause
the applicable Designated Borrower to pay) on demand to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
     2. Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.
     3. Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     4. Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than ninety days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
ninety day period referred to above shall be extended to include the period of
retroactive effect thereof).
     5. Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement (other than those compensated through Mandatory Costs) of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 15 days from receipt of such notice.
     E. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to pay) such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     1. any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

Page 47



--------------------------------------------------------------------------------



 



     2. any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
     3. any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
     4. any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
including any loss of anticipated profits, any foreign exchange losses, and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
     For purposes of calculating amounts payable by the Company (or the
applicable Designated Borrower) to the Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurocurrency Rate Loan made by it at
the Eurocurrency Base Rate used in determining the Eurocurrency Rate for such
Loan by a matching deposit or other borrowing in the offshore interbank market
for such currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.
     F. Mitigation Obligations; Replacement of Lenders.
     1. Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.
     2. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 11.13.
     G. Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and the resignation of the Administrative Agent.
IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     A. Conditions of Initial Credit Extensions. The Closing Date shall occur on
the date that the Administrative Agent shall have received all of the following,
in form and substance satisfactory to the Administrative Agent and each Lender,
and in sufficient copies for each Lender:
     1. Loan Documents. This Agreement and any Notes executed by each party
thereto shall have been delivered to Administrative Agent, sufficient in number
for distribution to the Administrative Agent, each Lender and the Company.
     2. Resolutions; Incumbency.
     Copies of the resolutions or other actions of each Borrower authorizing the
transactions contemplated hereby (including, to the extent applicable, positive
advice from any works council)

Page 48



--------------------------------------------------------------------------------



 



certified as of the Closing Date by the Secretary or an Assistant Secretary of
such Borrower (or if no Secretary or Assistant Secretary exists, a Responsible
Officer of such Borrower); and
     A certificate of the Secretary or Assistant Secretary of each Borrower (or
if no Secretary or Assistant Secretary exists, a Responsible Officer of such
Borrower) certifying the names and true signatures of the officers of such
Borrower authorized to execute, deliver and perform, as applicable, this
Agreement, and all other Loan Documents to be delivered by it hereunder.
     3. Organization Documents; Good Standing. Each of the following documents:
     the certificate of incorporation (or equivalent document) and the bylaws
(or equivalent document) of each Borrower as in effect on the Closing Date,
certified by the Secretary or Assistant Secretary of such Borrower (or if no
Secretary or Assistant Secretary exists, a Responsible Officer of such Borrower)
as of the Closing Date; and
     if available and where customary in such jurisdiction, a good standing
certificate (or equivalent document) for each Borrower from the Secretary of
State (or similar, applicable Governmental Authority) of its state of
incorporation, organization or formation and the state of its principal place of
business as of a recent date.
     4. Legal Opinions. An opinion of (i) Latham and Watkins, special counsel to
the Borrowers and (ii) appropriate local counsel for each of the Designated
Borrowers, in each case, addressed to the Administrative Agent and the Lenders,
in form and substance satisfactory to the Administrative Agent.
     5. Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, to the extent then due and payable on the Closing Date, including
without limitation all accrued interest and fees due and owing under the
Existing Credit Agreement.
     6. Certificate. A certificate signed by a Responsible Officer of the
Company on behalf of each of the Borrowers, dated as of the Closing Date,
stating:
     that the representations and warranties contained in Article V are true and
correct on and as of such date, as though made on and as of such date;
     that no Default or Event of Default exists or would result from the initial
Borrowing;
     that there has occurred since December 31, 2010, no event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect; and
     the current Debt Ratings.
     7. Existing Credit Agreement. Evidence that any revolving loans or other
monetary obligations under the Existing Credit Agreement as in effect
immediately prior to the effectiveness of this Agreement have been paid in full
or refinanced on the Closing Date with Loans hereunder.
     8. Other Documents. Such other approvals, opinions, documents or materials
as the Administrative Agent or any Lender may reasonably request.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     B. Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

Page 49



--------------------------------------------------------------------------------



 



     1. The representations and warranties of the Borrowers contained in Article
V shall be true and correct on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.11(a) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
6.01(b).
     2. No Default or Event of Default shall exist or shall result from such
Credit Extension.
     3. The Administrative Agent and, if applicable, the applicable L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     4. If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.18 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Company shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
V.
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Administrative Agent and each
Lender that:
     A. Corporate Existence and Power. The Company and each of its Subsidiaries:
     1. is duly organized or formed, validly existing and, as applicable, in
good standing under the laws of the jurisdiction of its incorporation or
organization;
     2. has all the requisite power and authority and all the requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party;
     3. is duly qualified and is licensed and, as applicable, in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license;
and
     4. is in compliance with all Requirements of Law;
except, in each case referred to in subsection (c) or (d), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     B. Corporate Authorization; No Contravention. The execution, delivery and
performance by each Borrower of this Agreement and each other Loan Document to
which such Borrower is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not:
     1. contravene the terms of any of such Borrower’s Organization Documents;
     2. conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any material Contractual
Obligation to which such Borrower is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Borrower or its property is
subject; or
     3. violate any Requirement of Law applicable to such Borrower.
     C. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection

Page 50



--------------------------------------------------------------------------------



 



with the execution, delivery or performance by, or enforcement against, the
Company or any of its Subsidiaries of this Agreement or any other Loan Document
other than those which have already been obtained or made.
     D. Binding Effect. This Agreement and each other Loan Document to which the
Company or any of its Subsidiaries is a party constitute the legal, valid and
binding obligations of the Company and its Subsidiaries to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
     E. Litigation. Except as specifically disclosed in Schedule 5.05, there are
no actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company or its
Subsidiaries or any of their respective properties which:
     1. purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or
     2. may reasonably be expected to have a Material Adverse Effect. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.
     F. No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by any Borrower. As of the Closing Date,
neither any Borrower nor any Subsidiary of the Company is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect.
     G. ERISA Compliance. Except as specifically disclosed in Schedule 5.07:
     1. Each Plan sponsored or maintained by the Company or an ERISA Affiliate
is in compliance in all respects with the applicable provisions of ERISA, the
Code and other federal or state law except where the failure to so comply,
together with all other such failures to comply, could not reasonably be
expected to result in liability to the Company in an aggregate amount in excess
of $25,000,000. Each Plan sponsored or maintained by the Company or an ERISA
Affiliate which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS and to the best knowledge
of the Company, nothing has occurred which would cause the loss of such
qualification. The Company and each ERISA Affiliate have made all required
contributions to any Plan subject to Section 412 of the Code sponsored,
maintained or required to be contributed to by the Company or an ERISA
Affiliate, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan sponsored or maintained by the Company or an ERISA
Affiliate, except where the failure to make such required contribution, together
with all such other failures to make required contributions, could not
reasonably be expected to result in liability of the Company in an aggregate
amount in excess of $25,000,000.
     2. There are no pending or, to the best knowledge of Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan sponsored or maintained by the Company or an ERISA Affiliate
which has resulted or could reasonably be expected to result in a liability of
the Company in an aggregate amount in excess of $25,000,000. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan, other than a Multiemployer Plan or, to the knowledge of the
Company and each ERISA Affiliate, with respect to any Multiemployer Plan, which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
     3. (i) No ERISA Event or Events have occurred which could reasonably be
expected to result in liability of the Company in an aggregate amount in excess
of $25,000,000; (ii) the aggregate amount of Unfunded Pension Liability among
all Pension Plans does not exceed $25,000,000; (iii) neither the Company nor any
ERISA Affiliate has incurred, or reasonably expects to incur, liability under
Title IV of ERISA with respect to all Pension Plans (other than premiums due and
not delinquent under Section 4007 of ERISA) in an aggregate amount in excess of
$25,000,000; (iv) neither the Company nor any ERISA Affiliate has incurred, or

Page 51



--------------------------------------------------------------------------------



 



reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to all Plans in an
aggregate amount in excess of $25,000,000; and (v) neither the Company nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA and which could reasonably be expected to
result in liability of the Company in an amount in excess of $25,000,000.
     H. Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 6.12. Neither
any Borrower nor any Subsidiary of the Company is generally engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.
     I. Title to Properties. The Company and each Subsidiary have good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Company and its Subsidiaries is subject to no Liens, other than
Permitted Liens.
     J. Taxes. The Company and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against the Company or any
Subsidiary that would, if made, have a Material Adverse Effect.
     K. Financial Condition.
     1. The (i) audited consolidated financial statements of the Company and its
Subsidiaries dated December 31, 2010, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal year
ended on that date, and (ii) unaudited consolidated financial statements of the
Company and its Subsidiaries dated March 31, 2011, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date:
     were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject to
ordinary, good faith year end audit adjustments and the absence of footnotes;
     fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and results of operations for the period covered thereby;
and
     except as specifically disclosed in Schedule 5.11, show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Contingent Obligations.
     2. Since December 31, 2010, there has been no Material Adverse Effect.
     L. Environmental Matters. Except as specifically disclosed in Schedule
5.12, no Borrower is in violation of any Environmental Laws and there are no
pending Environmental Claims against any Borrower or the Borrowers collectively
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     M. Regulated Entities. None of the Company, any Person controlling the
Company, any Borrower, or any Subsidiary, is an “Investment Company” within the
meaning of the Investment Company Act of 1940.
     N. Subsidiaries. As of the date of this Agreement, the Company has no
Subsidiaries other than those specifically disclosed in part (a) of
Schedule 5.14 hereto and has no equity investments in any other corporation or
entity other than those specifically disclosed in part (b) of Schedule 5.14.
Unless otherwise indicated on Schedule 5.14, as of the date of this Agreement,
all of the issued and outstanding shares of capital stock of each of the
Subsidiaries listed on Schedule 5.14 are owned directly or indirectly through
Wholly-Owned Subsidiaries by the Company and all of such shares have been duly
and validly authorized and

Page 52



--------------------------------------------------------------------------------



 



issued and are fully paid and non-assessable and no party has a right to acquire
any such capital stock and there are no outstanding subscription options,
warrants, commitments, convertible securities, preemptive rights or other rights
exercisable or exchangeable for or convertible into such capital stock.
     O. Insurance. Except as specifically disclosed in Schedule 5.15, the
properties of the Company and its Subsidiaries are insured as required by
Section 6.06.
     P. Swap Obligations. Neither the Company nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations.
     Q. OFAC. None of the Company, any Subsidiary of the Company or any
Affiliate of the Company: (a) is a Sanctioned Person, (b) has more than fifteen
percent (15%) of its assets in Sanctioned Countries, or (c) derives more than
fifteen percent (15%) of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. The proceeds of
any Loan will not be used and have not been used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Country.
     R. Full Disclosure. None of the representations or warranties made by the
Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Company or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Company to the Lenders prior to the Closing Date) taken as a
whole, contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they are made, not misleading
as of the time when made or delivered. All projections and pro forma financial
information contained in any materials furnished by or on behalf of the Company
or any of its Subsidiaries to any Lender are based on good faith estimates and
assumptions by the management of the Company or the applicable Subsidiary, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as fact and that actual results during the period or
periods covered by any such projections may differ from the projected results
and that the differences may be material.
VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid, unless the Required Lenders waive
compliance in writing:
     A. Financial Statements. The Company shall deliver to the Administrative
Agent, and upon receipt thereof the Administrative Agent shall furnish to each
Lender:
     1. as soon as available, but not later than 90 days after the end of each
fiscal year, commencing with the fiscal year ending December 31, 2011, a copy of
the audited consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, and
accompanied by the opinion of Deloitte & Touche LLP or another nationally
recognized independent public accounting firm (“Independent Auditor”) which
opinion shall state that such consolidated financial statements present fairly
the financial position for the periods indicated in conformity with GAAP applied
on a consistent basis. Such opinion shall not be qualified or limited, in either
case, because of a restricted or limited examination by the Independent Auditor
of any material portion of the Company’s or any Subsidiary’s records and shall
be delivered to the Administrative Agent pursuant to a reliance letter between
the Administrative Agent and Lenders and such Independent Auditor in form and
substance satisfactory to the Administrative Agent;
     2. as soon as available, but not later than 45 days after the end of each
of the first three fiscal quarters of each fiscal year, commencing with the
fiscal quarter ending June 30, 2011, a copy of the unaudited consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and the related consolidated statements of income for such quarter and the year
to date period then ended, shareholders’ equity and cash flows for the period
commencing on the first day of the fiscal year and ending on the last day of
such quarter, and certified by a Responsible Officer as fairly presenting, in
accordance with GAAP (subject to ordinary, good faith year-end audit
adjustments), the financial position and the results of operations of the
Company and the Subsidiaries;

Page 53



--------------------------------------------------------------------------------



 



     3. promptly when available and in any event within 45 days after the close
of each fiscal year commencing with the fiscal year ending December 31, 2011, a
business and financial plan, including projections of consolidated cash flows
and statements of income, for the Company and its Subsidiaries for the then
current fiscal year, setting forth such consolidated projections on a
quarter-by-quarter basis and including a projected year-end consolidated balance
sheet; and
     4. promptly upon receipt thereof, copies of all statements as to the
material weaknesses of accounting controls submitted to the Company by
independent public accountants in connection with each annual or interim audit
made by such accountants of the financial statements of the Company or any of
its Subsidiaries.
     To the extent included therein, the information required to be delivered
pursuant to this Section 6.01 may be delivered by delivery of the financial
statements and reports required to be delivered pursuant to Section 6.02(c).
     B. Certificates; Other Information. The Company shall furnish to the
Administrative Agent, and upon receipt thereof the Administrative Agent shall
furnish to each Lender:
     1. concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of the Independent Auditor stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default under Section 7.15, except as specified in such
certificate;
     2. concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;
     3. promptly, copies (which may be in electronic format) of all financial
statements and reports that the Company sends to its shareholders, and copies of
all financial statements and regular, periodical or special reports (including
Forms 10-K, 10-Q and 8-K but not including Forms 3, 4 or 5) that the Company or
any Subsidiary may make to, or file with, the SEC; and
     4. promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary as the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.
     C. Notices. The Company shall promptly notify the Administrative Agent and
each Lender:
     1. of the occurrence of any Default or Event of Default, upon a Responsible
Officer becoming aware thereof;
     2. of any matter that has resulted or may (in the reasonable judgment of
the Company), reasonably be expected to result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Company or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;
     3. of the occurrence of any of the following events affecting the Company
or any ERISA Affiliate (but in no event more than 30 days after such event), and
deliver to the Administrative Agent and each Lender a copy of any notice with
respect to such event that is filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Company or any ERISA Affiliate with
respect to such event:
     an ERISA Event or Events which could reasonably be expected to result in
liability of any Borrower in an aggregate amount in excess of $25,000,000; or
     the Unfunded Pension Liability among all Pension Plans is reasonably
expected to exceed $25,000,000.
     4. of any material change in accounting policies or financial reporting
practices by the Company or any of its consolidated Subsidiaries; and

Page 54



--------------------------------------------------------------------------------



 



     5. of any announcement by Moody’s, S&P or Fitch of any change in a Debt
Rating.
     Each notice under this Section shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time (although the failure to take any
such action shall not constitute a Default or Event of Default under this
Agreement). Each notice under Section 6.03(a) shall describe each Default or
Event of Default which has occurred or which is expected to occur.
     D. Preservation of Corporate Existence, Etc. Each Borrower shall, and shall
cause each Material Subsidiary to:
     1. preserve and maintain in full force and effect its corporate existence
and good standing under the laws of its state or jurisdiction of incorporation,
except as otherwise permitted by this Agreement;
     2. preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by Section 7.03 and sales of assets permitted by
Section 7.02 and except for any of the foregoing the expiration or termination
of which could not reasonably be expected to have a Material Adverse Effect;
     3. use reasonable efforts, in the ordinary course of business, to preserve
its business organization; and
     4. preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
     E. Maintenance of Property. Each Borrower shall maintain, and shall cause
each Material Subsidiary to maintain, and preserve all its property which is
used in its business in good working order and condition, ordinary wear and tear
excepted except where the failure to so maintain or preserve could not
reasonably be expected to have a Material Adverse Effect and except as permitted
by Section 7.02.
     F. Insurance. The Company shall maintain, and shall cause each Subsidiary
to maintain, with financially sound and reputable independent insurers,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, provided that the Company and its
Subsidiaries may self-insure against such risks and in such amounts as is
usually self-insured by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company or such
Subsidiary operates.
     G. Payment of Tax Obligations. The Company shall, and shall cause each
Subsidiary to, pay and discharge as the same shall become due and payable, all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Company or such Subsidiary.
     H. Compliance with Laws. The Company shall comply, and shall cause each
Subsidiary to comply, in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act), except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.
     I. Compliance with ERISA. Each Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code except, in the case of (a), (b) and
(c) above where such failure to maintain or contribute could not reasonably be
expected to result in liability of any Borrower in excess of $25,000,000 in the
aggregate.
     J. Inspection of Property and Books and Records. The Company shall maintain
and shall cause each Subsidiary to maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters

Page 55



--------------------------------------------------------------------------------



 



involving the assets and business of the Company and such Subsidiary. The
Company shall permit, and shall cause each Subsidiary to permit, representatives
and independent contractors of the Administrative Agent or representatives of
any Lender to visit and inspect any of their respective properties, to examine
their respective corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective directors, officers, and, in the
presence of the Company if the Company shall so request, the Independent
Auditor, all such reasonable times during normal business hours and as often as
may be reasonably desired, upon reasonable advance notice to the Company.
     K. Environmental Laws. The Company shall, and shall cause each Subsidiary
to, conduct its operations and keep and maintain its property in compliance with
all Environmental Laws, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
     L. Use of Proceeds. Each Borrower shall use the proceeds of the Loans
(i) to refinance existing debt of the Company and its Subsidiaries and (ii) for
working capital and other general corporate purposes (including Acquisitions)
not in contravention of any Requirement of Law (including Regulations T, U and X
of the FRB) or of any Loan Document.
VII.
NEGATIVE AND FINANCIAL COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid, unless the Required Lenders waive
compliance in writing:
     A. Limitation on Liens. The Company shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):
     1. any Lien existing on property of the Company or any Subsidiary on the
Closing Date and set forth in Schedule 7.01 securing Indebtedness outstanding on
such date;
     2. any Lien created under any Loan Document;
     3. Liens for taxes, fees, assessments or other governmental charges which
are not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 6.07, provided that no notice of
lien has been filed or recorded under the Code;
     4. carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent for more than 90 days or remain payable without penalty
or which are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;
     5. Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;
     6. Liens on the property of the Company or its Subsidiary securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business and treating as
non-delinquent any delinquency which is being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
     7. Liens consisting of judgment or judicial attachment liens with respect
to judgments which do not constitute an Event of Default and in the aggregate do
not exceed $25,000,000;
     8. easements, rights-of-way, restrictions and other similar encumbrances
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the businesses of the Company and its
Subsidiaries;

Page 56



--------------------------------------------------------------------------------



 



     9. Liens on assets of Persons which become Subsidiaries after the date of
this Agreement, provided, however, that such Liens existed at the time the
respective Persons became Subsidiaries and were not created in anticipation
thereof and such liens do not extend to any other property of any Borrower
(except proceeds of such property, and in the case of Liens on real estate or
equipment, items which become fixtures on such real estate or are accessions to
such equipment pursuant to the terms of the original agreement governing such
Lien);
     10. purchase money security interests on any property acquired or held by
the Company or its Subsidiaries in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such property; provided that (i) any such Lien attaches to
such property concurrently with or within 90 days after the acquisition thereof,
(ii) such Lien attaches solely to the property so acquired in such transaction
and the proceeds thereof, (iii) the principal amount of the debt secured thereby
does not exceed 100% of the cost of such property, and (iv) the principal amount
of the Indebtedness secured by any and all such purchase money security
interests, together with Indebtedness permitted under Section 7.05(d) and
Attributable Indebtedness in respect of Sale and Leaseback Transactions
outstanding and permitted by Section 7.13(a), shall not at any time exceed
$50,000,000;
     11. Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any Subsidiary to
provide collateral to the depository institution;
     12. Liens consisting of pledges of cash collateral or government
securities, to secure on a mark-to-market basis Permitted Swap Obligations
(including customary netting arrangements therein) only, provided that (i) the
counterparty to any Swap Contract relating to such Permitted Swap Obligations is
under a similar requirement to deliver similar collateral from time to time to
the Company or the Subsidiary party thereto on a mark-to-market basis; and
(ii) the aggregate value of such collateral so pledged by the Company and the
Subsidiaries together in favor of any counterparty does not at any time exceed
$15,000,000;
     13. Liens securing reimbursement obligations for letters of credit which
encumber only goods and rights related thereto, or documents of title covering
goods, which are purchased in transactions for which such letters of credit are
issued;
     14. any extension, renewal or substitution of or for any of the foregoing
Liens; provided that (i) the Indebtedness or other obligation or liability
secured by the applicable Lien shall not exceed the Indebtedness or other
obligation or liability existing immediately prior to such extension, renewal or
substitution and (ii) the Lien securing such Indebtedness or other obligation or
liability shall be limited to the property which, immediately prior to such
extension, renewal or substitution, secured such Indebtedness or other
obligation or liability; and
     15. other Liens securing obligations which, together with the amount of
Attributable Indebtedness in respect of Sale and Leaseback Transactions
outstanding and permitted by Section 7.13(b), do not exceed $50,000,000 in the
aggregate at any one time outstanding.
     B. Disposition of Assets. The Company shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of (collectively, a “Disposition”) (whether in one
or a series of transactions) any property (including accounts and notes
receivable, with or without recourse) or enter into any agreement to do any of
the foregoing, except:
     1. Dispositions of inventory, or used, worn-out, obsolete or surplus
equipment or intellectual property, all in the ordinary course of business;
     2. Dispositions of equipment and other fixed assets to the extent that such
equipment or other fixed assets is exchanged for credit against the purchase
price of similar replacement equipment or other fixed assets, or the proceeds of
such sale are reasonably promptly applied to the purchase price of such
replacement equipment or other fixed assets;
     3. Dispositions of Accounts Receivable pursuant to a Permitted Receivables
Purchase Facility;

Page 57



--------------------------------------------------------------------------------



 



     4. Disposition of assets received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
     5. Dispositions of assets between and among the Company and its
Wholly-Owned Subsidiaries that are Domestic Subsidiaries, and Dispositions of
assets between and among Wholly-Owned Subsidiaries of the Company that are
Foreign Subsidiaries; provided that no Designated Borrower may make a
Disposition of assets to a Foreign Subsidiary unless such Foreign Subsidiary
(i) is organized in the jurisdiction of organization of such Designated Borrower
or (ii) is either a Wholly-Owned Subsidiary of such Designated Borrower or such
Designated Borrower is a Wholly-Owned Subsidiary of such Foreign Subsidiary;
     6. sales of Accounts Receivable by Foreign Subsidiaries which do not
provide directly or indirectly for recourse for credit losses against the seller
of such Accounts Receivable or against any of such seller’s Affiliates and which
are done on customary market terms or on other terms satisfactory to the
Administrative Agent; and
     7. Dispositions not otherwise permitted hereunder which are made for fair
market value; provided, that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition, (ii) the aggregate
sales price from such disposition shall be paid in cash (provided, that the
Company may accept promissory notes in an aggregate principal amount outstanding
at any time not to exceed $15,000,000), and (iii) the aggregate value of all
assets so sold by the Company and its Subsidiaries pursuant to this subsection
(g), together, shall not exceed in any fiscal year, 10% of Consolidated Total
Assets as of the end of the most recent fiscal year (but excluding, for purposes
of calculation of such 10% amount, the assets of any operating business sold as
a whole in compliance with the proviso at the end of this subsection), provided
further that the sale by the Company or any Subsidiary of one or more operating
business in one year which, in the aggregate, accounts for more than 10% of
EBITDA of the Company as of the most recently ended fiscal year shall require
the consent of the Required Lenders and the Company, on a pro forma basis
calculated as of the last day of the most recently completed fiscal quarter,
shall be in compliance with the Leverage Ratio as of the date of such
Disposition.
     C. Consolidations and Mergers. The Company shall not, and shall not suffer
or permit any Subsidiary to, merge or consolidate with or into any Person,
except:
     1. any Subsidiary may merge (i) with the Company, provided that the Company
shall be the continuing or surviving corporation, (ii) with any one or more
Subsidiaries (other than a Subsidiary that is a Borrower), provided that if any
transaction shall be between a Subsidiary and a Wholly-Owned Subsidiary, the
Wholly-Owned Subsidiary shall be the continuing or surviving corporation, or
(iii) with a Subsidiary that is a Borrower, provided that a Borrower shall be
the continuing or surviving corporation; and
     2. any Subsidiary (other than a Subsidiary that is a Borrower) may sell all
or substantially all of its assets (upon voluntary liquidation or otherwise), to
the Company or another Wholly-Owned Subsidiary or as otherwise permitted by
Section 7.02; provided that no Designated Borrower may engage in any such
transaction other than to the Company or another Designated Borrower.
Any Disposition of assets which would be permitted by Section 7.02 or any
Investment permitted by Section 7.04 may also be done via merger or
consolidation and such merger or consolidation (which results solely in a
Disposition otherwise permitted by Section 7.02 or Investment otherwise
permitted by Section 7.04, as the case may be) shall be permitted pursuant to
this Section 7.03.
     D. Loans and Investments. The Company shall not purchase or acquire, or
suffer or permit any Subsidiary to purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make (unless
contingent upon a waiver or amendment of the terms hereof) any Acquisitions, or
make or commit to make any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including any Affiliate
of the Company (together, “Investments”), except for:
     1. Investments held by the Company or Subsidiary in the form of cash or
cash equivalents;
     2. extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

Page 58



--------------------------------------------------------------------------------



 



     3. extensions of credit by the Company or its Subsidiaries to their
employees in the ordinary course of business for travel, relocation and related
expenses;
     4. existing Investments in Subsidiaries and the other Investments
identified on Schedule 7.04 (in each case, as such Investments may be adjusted
due to appreciation, repayment of principal, payment of interest, return of
capital and similar circumstances);
     5. additional Investments in any Subsidiary (other than an Investment
constituting an Acquisition which shall be governed by subsection (f) below);
     6. Investments constituting a Permitted Acquisition;
     7. Investments constituting Permitted Swap Obligations or payments or
advances under Swap Contracts relating to Permitted Swap Obligations;
     8. Investments held by any Subsidiary of the Company in any of its
customers or suppliers which are received as distributions in bankruptcy
proceedings or as negotiated settlements for obligations incurred to it by such
customer for the purchase of goods manufactured or services provided by it;
     9. Investments by way of stock or similar ownership interests of 50% or
less in any Person in an aggregate amount not to exceed $75,000,000 at any one
time outstanding;
     10. Investments by way of promissory notes received in connection with a
Disposition permitted by Section 7.02(g);
     11. Investments in a Receivables Subsidiary prior to the occurrence and
continuation of an Event of Default which in the judgment of the Company are
reasonably necessary in connection with any Permitted Receivables Purchase
Facility; and
     12. additional investments of a nature not contemplated by the foregoing
subsections (a) through (k) not to exceed $75,000,000 in the aggregate at any
time outstanding, provided, however, that this clause shall not be construed to
permit additional investments in ownership interests of 50% or less in any
Person which would not be permitted by subsection (i) above.
     E. Limitation on Indebtedness. The Company shall not, and shall not suffer
or permit any Subsidiary to, create, incur, assume, suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
     1. Indebtedness incurred pursuant to this Agreement;
     2. Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 7.07;
     3. Indebtedness existing on the Closing Date and set forth in Schedule
7.05, and any Refinancing Indebtedness with respect thereto;
     4. Indebtedness secured by Liens permitted by Section 7.01(j) in an
aggregate amount outstanding at any time not to exceed $50,000,000;
     5. Intercompany Indebtedness to the extent permitted by Section 7.04;
provided, however, that in the event of any subsequent issuance or transfer of
any capital stock which results in the holder of such Indebtedness ceasing to be
a Subsidiary of the Company or any subsequent transfer of such Indebtedness
(other than to the Company or any of its Subsidiaries) such Indebtedness shall
be required to be permitted under another clause of this Section 7.05; provided,
further, however, that in the case of Intercompany Indebtedness consisting of a
loan or advance to the Company, each such loan or advance shall be subordinated
to the indefeasible payment in full of all of the Company’s obligations pursuant
to this Agreement and the other Loan Documents;
     6. Subordinated Debt of the Company;

Page 59



--------------------------------------------------------------------------------



 



     7. Indebtedness of any Subsidiary and unsecured guarantees thereof by the
Company, provided that the aggregate amount of such Indebtedness under this
subsection (g), together with Indebtedness consisting of Contingent Obligations
of any Subsidiary which are outstanding and permitted solely by Section 7.07(h),
does not exceed at any time outstanding, 15% of Consolidated Total Assets;
     8. Unsecured Indebtedness of the Company, as long as the Company would
remain in compliance with Section 7.15 after giving pro forma effect to the
incurrence of such Indebtedness; and
     9. Receivables Facility Attributed Indebtedness.
     F. Transactions with Affiliates. The Company will not, and will not permit
any of its Subsidiaries to, enter into, or cause, suffer or permit to exist:
     1. any arrangement or contract with any of its other Affiliates of a nature
customarily entered into by Persons which are Affiliates of each other for tax
or financial reporting purposes (including, without limitation, management or
similar contracts or arrangements relating to the allocation of revenues, taxes
and expenses or otherwise) unless such arrangement or contract is fair and
equitable to the Company or such Subsidiary; or
     2. any other transaction, arrangement or contract with any of its other
Affiliates which would not be entered into by a prudent Person in the position
of the Company or such Subsidiary with, or which is on terms which are less
favorable than are obtainable from, any Person which is not one of its
Affiliates;
provided, however, that nothing in this Section shall be construed to restrict
the Company from paying reasonable and customary regular fees to directors of
the Company who are not employees of the Company.
     G. Contingent Obligations. The Company shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume or suffer to exist any
Contingent Obligations except:
     1. endorsements for collection or deposit in the ordinary course of
business;
     2. Permitted Swap Obligations;
     3. Contingent Obligations of the Company and its Subsidiaries existing as
of the Closing Date and listed in Schedule 7.07;
     4. Contingent Obligations with respect to Surety Instruments incurred in
the ordinary course of business;
     5. Guaranty Obligations of the Company with respect to any Indebtedness
permitted pursuant to this Agreement;
     6. Guaranty Obligations of the Company and its Subsidiaries consisting of
payment obligations incurred in connection with a Permitted Acquisition;
     7. Guaranty Obligations of the Company consisting of a guarantee by the
Company of obligations of a Subsidiary or by a Subsidiary of obligations of its
Subsidiary under any lease or other agreement otherwise permitted hereunder
(including customary performance guarantees under a Permitted Receivables
Purchase Facility) or entered into in the ordinary course of business and, in
each case, not constituting Indebtedness; and
     8. in addition to other Contingent Obligations permitted hereunder,
Contingent Obligations which do not exceed $25,000,000 in the aggregate at any
one time outstanding, provided that to the extent such Contingent Obligations
constitute Indebtedness of a Subsidiary, such Contingent Obligations, together
with Indebtedness of all Subsidiaries of the Company outstanding and permitted
solely under Section 7.05(g), shall not exceed 15% of Consolidated Net Worth.
     H. Restricted Payments. The Company shall not, and shall not suffer or
permit any Subsidiary to, (i) declare or make any dividend payment or other
distribution of assets, properties, cash, rights,

Page 60



--------------------------------------------------------------------------------



 



obligations or securities on account of any shares of any class of its capital
stock, or purchase, redeem or otherwise acquire for value any shares of its
capital stock or any warrants, rights or options to acquire such shares, now or
hereafter outstanding, (ii) prepay or repay any principal of or make any payment
of interest on, or redeem, or set aside any funds for the payment, prepayment or
redemption of, or purchase or otherwise acquire any interest in, any
Subordinated Debt or (iii) make any deposit for any of the foregoing purposes
(each of (i), (ii) or (iii), a “Restricted Payment”) if a Default or Event of
Default exists or would exist after giving effect thereto.
     I. ERISA. The Company shall not, and shall not suffer or permit any of its
ERISA Affiliates to: (a) engage in a prohibited transaction , violate the
fiduciary responsibility rules or violate any other ERISA rules with respect to
any Plan which has resulted or could reasonably be expected to result in
liability of the Company in an aggregate amount in excess of $25,000,000; or
(b) engage in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA and which could reasonably be expected to result in liability of the
Company in excess of $25,000,000.
     J. Change in Business. The Company shall not, and shall not suffer or
permit any Subsidiary to, engage in any material line of business substantially
different from those lines of business carried on by the Company and its
Subsidiaries on the date hereof.
     K. Accounting Changes. The Company shall not, and shall not suffer or
permit any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Company.
     L. Modifications, etc. of Subordinated Debt and Related Documents. No
Borrower will consent to any amendment of any subordination or sinking fund
provisions or terms of required repayment or redemption contained in or
applicable to any Subordinated Debt or any guaranty thereof (except any
extension in time of any such sinking fund provision or term of required
prepayment or redemption).
     M. Sale-Leasebacks. The Company shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, lease any property as lessee in
connection with a Sale and Leaseback Transaction entered into after the Closing
Date, except for (a) Sale and Leaseback Transactions entered into within 90 days
after acquiring the applicable property where the Attributable Indebtedness with
respect to such Sale and Leaseback Transaction and all other outstanding Sale
and Leaseback Transactions permitted pursuant to this subsection (a) does not,
together with Indebtedness permitted under Section 7.05(d), exceed $50,000,000,
and (b) other Sale and Leaseback Transactions where the Attributable
Indebtedness, together with Indebtedness secured by Liens permitted by
Section 7.01(o), does not exceed $50,000,000.
     N. No Negative Pledges; Subsidiary Payments. The Company will not, and will
not permit any of its Subsidiaries (other than Foreign Subsidiaries in
connection with the financings permitted by Section 7.05(g)) to enter into or
suffer to exist any agreement (excepting this Agreement and any instrument or
other Loan Document executed pursuant hereto, the Term Loan Credit Agreement and
any instrument or other loan document executed pursuant thereto, and any
agreement governing Indebtedness permitted to be incurred under Section 7.05(i))
(a) prohibiting the creation or assumption of any security interest upon its
properties or assets, whether now owned or hereafter acquired or (b) which would
restrict the ability of any Subsidiary to pay or make dividends or
distributions, in cash or kind, or to make loans, advances or other payments of
whatsoever nature, or to make transfers or dispositions of all or part of its
assets, in each case to the Company; provided, however, in the case of a
consensual Lien on assets or property that is permitted pursuant to
Section 7.01, the Lien holder may, solely with respect of the assets or property
to which such Lien attaches, contract for and receive a negative pledge with
respect thereto and the proceeds and products thereof.
     O. Financial Covenants. The Company shall not:
     1. Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the
end of any fiscal quarter of the Company to be less than 3.00.
     2. Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter of the Company to be greater than 3.25.

Page 61



--------------------------------------------------------------------------------



 



VIII.
EVENTS OF DEFAULT
     A. Event of Default. Any of the following shall constitute an “Event of
Default”:
     1. Non-Payment. Any Borrower fails to pay, (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five (5) days after the same becomes due, any other interest, fee or
any other amount payable hereunder or under any other Loan Document; or
     2. Representation or Warranty. Any representation or warranty by any
Borrower made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by the
Company, any Subsidiary, or any Responsible Officer, furnished at any time under
this Agreement, or in or under any other Loan Document, is incorrect in any
material respect on or as of the date made or deemed made; or
     3. Specific Defaults. The Company or any other applicable Borrower fails to
perform or observe any term, covenant or agreement (i) contained in
Section 7.01, 7.04, 7.05 or 7.07 and such failure continues unremedied for ten
Business Days or (ii) contained in any of Section 6.03(a) or 6.12 or in any
other provision of Article VII; or
     4. Other Defaults. The Company or any Subsidiary party thereto fails to
perform or observe any other term or covenant contained in this Agreement or any
other Loan Document, and such default shall continue unremedied for a period of
20 days after the date upon which written notice thereof is given to the Company
by the Administrative Agent or any Lender; or
     5. Cross-Default.
     The Company or any Subsidiary (A) fails to make any payment in respect of
any Indebtedness or Contingent Obligation (other than in respect of Swap
Contracts), having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $25,000,000 when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure;
or (B) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness or Contingent Obligation, and such failure continues
after the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded;
     There occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) or similar event resulting from (A) any event of default
under such Swap Contract as to which the Company or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) as to which the Company or any Subsidiary is an Affected Party
(as so defined), and, in either event, the Swap Termination Value owed by the
Company or such Subsidiary as a result thereof is greater than $25,000,000 in
the aggregate;
     There occurs an “Event of Default” under the Term Loan Credit Agreement (as
defined therein); or
     6. Insolvency; Voluntary Proceedings. Any Borrower or any Material
Subsidiary (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or

Page 62



--------------------------------------------------------------------------------



 



     7. Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Borrower or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of any Borrower’s or any Material Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) any Borrower or any Material Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) any Borrower or any Material Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or
     8. ERISA. (i) An ERISA Event or Events shall occur with respect to one or
more Pension Plans or Multiemployer Plans which has resulted in liability of any
Borrower under Title IV of ERISA to such plans or the PBGC in an aggregate
amount in excess of $25,000,000; or (ii) the Company or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $25,000,000; or
     9. Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
Borrower or any Subsidiary of the Company involving in the aggregate a liability
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) as to any single or related series of
transactions, incidents or conditions, of $25,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
10 days after the entry thereof; or
     10. Change of Control. There occurs any Change of Control; or
     11. Invalidity of Subordination Provisions. The subordination provisions of
any agreement or instrument governing any Subordinated Debt is for any reason
revoked or invalidated, or otherwise cease to be in full force and effect, any
Person contests in any manner the validity or enforceability thereof or denies
that it has any further liability or obligation thereunder, or the Indebtedness
hereunder is for any reason subordinated or does not have the priority
contemplated by this Agreement or such subordination provisions; or
     12. Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect which impairs the
Administrative Agent’s rights and remedies hereunder or releases any Borrower
from any of its material obligations hereunder; or any Borrower or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or any Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.
     B. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     1. declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
     2. declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     3. require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     4. exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

Page 63



--------------------------------------------------------------------------------



 



provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or the equivalent in any applicable jurisdiction, including a
Borrower being declared bankrupt in any such jurisdiction), the obligation of
each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender or any L/C Issuer.
     C. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.19 and 2.20, be applied by the Administrative Agent in the following
order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the L/C Issuers (including fees and time
charges for attorneys who may be employees of any Lender or L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations composed of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.04 and 2.19; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
IX.
THE AGENT
     A. Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Borrower shall
have rights as a third party beneficiary of any of such provisions except as
specifically provided in this Article.
     B. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to,

Page 64



--------------------------------------------------------------------------------



 



act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
     C. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     1. shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     2. shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     3. shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or an L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     D. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for one or more of the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     E. Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

Page 65



--------------------------------------------------------------------------------



 



connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
     F. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     G. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     H. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers, Arrangers, Syndication Agents, or Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
X.
CONTINUING GUARANTY
     A. Guaranty. The Company hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment in full when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Designated Borrowers to the Administrative Agent

Page 66



--------------------------------------------------------------------------------



 



and the Lenders, and whether arising hereunder or under any other Loan Document,
including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Administrative Agent and the Lenders in connection with the collection or
enforcement thereof (the “Designated Borrower Obligations”). The Administrative
Agent’s books and records showing the amount of the Designated Borrower
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Company, and conclusive for the purpose of
establishing the amount of the Designated Borrower Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Designated Borrower Obligations or any instrument or agreement evidencing
any Designated Borrower Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Designated Borrower Obligations
which might otherwise constitute a defense to the obligations of the Company
under this Guaranty, and the Company hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to any or all of the
foregoing.
     B. Rights of Lenders. The Company consents and agrees that the
Administrative Agent and the Lenders may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Designated Borrower Obligations or any part thereof; and (b) release or
substitute one or more of any endorsers or other guarantors of any of the
Designated Borrower Obligations. Without limiting the generality of the
foregoing, the Company consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of the Company under
this Guaranty or which, but for this provision, might operate as a discharge of
the Company.
     C. Certain Waivers. The Company waives (a) any defense arising by reason of
any disability or other defense of any Designated Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender) of the liability of any
Designated Borrower; (b) any defense based on any claim that the Company’s
obligations exceed or are more burdensome than those of the Designated
Borrowers; (c) the benefit of any statute of limitations affecting any
Designated Borrower’s liability hereunder; (d) any right to proceed against any
Designated Borrower, proceed against or exhaust any security for the Designated
Borrower Obligations, or pursue any other remedy in the power of the
Administrative Agent or any Lender whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by the Administrative Agent
or any Lender; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. The Company
expressly waives all setoffs, deductions and counterclaims and all presentments,
demands for payment or performance, notices of acceleration, notice of intent to
accelerate, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Designated Borrower Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Designated Borrower Obligations.
     D. Obligations Independent. The obligations of the Company hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Designated Borrower Obligations and the obligations of any other guarantor, and
a separate action may be brought against the Company to enforce this Guaranty
whether or not any Designated Borrower or any other person or entity is joined
as a party.
     E. Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Designated Borrower
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Aggregate Commitments are terminated. If any
amounts are paid to the Company in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Administrative Agent
and the Lenders and shall forthwith be paid to the Administrative Agent for the
benefit of itself and the Lenders to reduce the amount of the Designated
Borrower Obligations, whether matured or unmatured.
     F. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Designated Borrower Obligations now or hereafter
existing and shall remain in full force and effect until all Designated Borrower
Obligations and any other amounts payable under this Guaranty are indefeasibly
paid in full in cash and the Commitments with respect to the Designated Borrower
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Designated Borrower or the Company is

Page 67



--------------------------------------------------------------------------------



 



made, or the Administrative Agent or any of the Lenders exercises its right of
setoff, in respect of the Designated Borrower Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or any of
the Lenders in their discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Administrative Agent or the Lenders are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the Company
under this paragraph shall survive termination of this Guaranty.
     G. Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of any Designated Borrower owing to the Company,
whether now existing or hereafter arising, including but not limited to any
obligation of any Designated Borrower to the Company as subrogee of the
Administrative Agent and the Lenders or resulting from the Company’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Designated Borrower Obligations; provided that, unless and until an Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing, the
Company shall be entitled to, and shall not be prohibited by this Section 10.07
from, collecting and receiving any payment or other distribution on account of
any such obligations and indebtedness owing to the Company. If the
Administrative Agent so requests, any such obligation or indebtedness of any
Designated Borrower to the Company shall be enforced and performance received by
the Company as trustee for the Administrative Agent and the Lenders and the
proceeds thereof shall be paid over to the Administrative Agent for the benefit
of itself and the Lenders on account of the Designated Borrower Obligations, but
without reducing or affecting in any manner the liability of the Company under
this Guaranty.
     H. Stay of Acceleration. If acceleration of the time for payment of any of
the Designated Borrower Obligations is stayed, in connection with any case
commenced by or against the Company or any Designated Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Company immediately upon demand by the Administrative Agent.
     I. Condition of Designated Borrower. The Company acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Designated Borrower and any other guarantor such information
concerning the financial condition, business and operations of such Designated
Borrower and any such other guarantor as the Company requires, and that neither
the Administrative Agent or any Lender has any duty, and the Company is not
relying on the Administrative Agent or any Lender at any time, to disclose to
the Company any information relating to the business, operations or financial
condition of such Designated Borrower or any other guarantor (the Company hereby
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information and any defense relating to the failure to provide the
same).
XI.
MISCELLANEOUS
     A. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Company and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     1. waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     2. extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     3. postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     4. reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to subsection (v) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly

Page 68



--------------------------------------------------------------------------------



 



affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;
     5. change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
     6. amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
     7. change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     8. release all or substantially all of the value of the Guaranty of the
Company, without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 11.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent
hereunder(and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
     B. Notices; Effectiveness; Electronic Communication.
     1. Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     if to a Borrower, the Administrative Agent, an L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and
     if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at

Page 69



--------------------------------------------------------------------------------



 



the opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     2. Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company, on
behalf of itself and the Borrowers, may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received by any Lender
upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     3. Change of Address, Etc. Each of the Company, the Administrative Agent,
any L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
     4. Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     C. No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.14), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative

Page 70



--------------------------------------------------------------------------------



 



Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
     D. Expenses; Indemnity; Damage Waiver.
     1. Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
     2. Indemnification by the Company. Whether or not the transactions
contemplated hereby are consummated, each Borrower, severally and not jointly,
shall indemnify, defend and hold harmless the Administrative Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each, an “Indemnified Person”) from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including all
reasonable out-of-pocket fees and disbursements of any law firm or other
external counsel, the allocated costs of internal legal services and all
disbursements of internal counsel) of any kind or nature whatsoever, including,
without limitation, any civil penalty or fine assessed by OFAC, which may at any
time (including at any time following repayment of the Loans and the
termination, resignation or replacement of the Administrative Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any Loan
Document, or the transactions contemplated hereby, or any action taken or
omitted by any such Person under or in connection with any of the foregoing,
including with respect to any investigation, litigation or proceeding (including
any Insolvency Proceeding or appellate proceeding) related to or arising out of
this Agreement or the Loans or the use of the proceeds thereof, or related to
any Alternative Currency transactions entered into in connection herewith,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that the Borrowers shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Person. The agreements in this Section
shall survive the termination of the Commitments and payment of all other
Obligations.
     3. Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
     4. Unintended Recipients. Subject to Section 11.07, no Indemnified Person
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the

Page 71



--------------------------------------------------------------------------------



 



transactions contemplated hereby or thereby, except to the extent such damages
result from the gross negligence or willful misconduct of such Indemnified
Person.
     5. Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     6. Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, of any L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     E. Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect in the applicable currency
of such recovery or payment. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
     F. Successors and Assigns.
     1. Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     2. Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that
     except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

Page 72



--------------------------------------------------------------------------------



 



     each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
subsection (ii) shall not apply to rights in respect of Swing Line Loans;
     any assignment of a Commitment must be approved by the Administrative
Agent, each L/C Issuer and the Swing Line Lender (such approval not to be
unreasonably withheld) unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee, but so long as such Person is not Defaulting Lender);
     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
Notwithstanding the foregoing, in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. In addition, the amount
transferred to any Eligible Assignee in relation to a Commitment and Committed
Loans made to any Borrower shall be at least EUR 50,000 (or its equivalent in
another currency) or any other amount which becomes applicable at any time
(including as per Wijzigingsbesluit financiële markten 2012) or, if it is less,
the Eligible Assignee shall confirm in writing to the relevant Borrower that it,
the Eligible Assignee, is a professional market party within the meaning of the
Dutch Financial Supervision Act.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at the Company’s expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     3. Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and interest on) the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by each of the
Borrowers and the L/C Issuers at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

Page 73



--------------------------------------------------------------------------------



 



     4. Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
     Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
     5. Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
     6. Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     7. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     8. Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or

Page 74



--------------------------------------------------------------------------------



 



otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.13(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable (it
being understood that the Granting Lender shall remain liable for such amounts),
and (iii) the Granting Lender shall for all purposes, including the approval of
any amendment, waiver or other modification of any provision of any Loan
Document, remain the lender of record hereunder. The making of a Committed Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Committed Loan were made by such Granting Lender.
In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Company and the Administrative Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or guarantee or credit or liquidity enhancement to such
SPC.
     9. Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as an
L/C Issuer or the Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as an L/C Issuer or the Swing
Line Lender, as the case may be. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.05(c). Upon the appointment of a successor L/C Issuer
(including another L/C Issuer that agrees to serve as successor to Bank of
America in such capacity) and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
     G. Treatment of Certain Information; Confidentiality. Each Lender agrees to
take and to cause its Affiliates to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information identified
as “confidential” or “secret” by the Company and provided to it by the Company
or any Subsidiary, or by the Administrative Agent on the Company’s or such
Subsidiary’s behalf, under this Agreement or any other Loan Document, and
neither it nor any of its Affiliates shall use any such information other than
in connection with or in enforcement of this Agreement and the other Loan
Documents or in connection with other business now or hereafter existing or
contemplated with the Company or any Subsidiary; except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by the Lender, or (ii) was or becomes available on a
non-confidential basis from a source other than the Company, provided that such
source is not bound by a confidentiality agreement with the Company known to the
Lender; provided, however, that any Lender may disclose such information (A) at
the request or pursuant to any requirement of any Governmental Authority to
which the Lender is subject or in connection with an examination of such Lender
by any such authority; (B) pursuant to subpoena or other court process; (C) when
required to do so in accordance with the provisions of any applicable
Requirement of Law; (D) to the extent reasonably required in connection with any
litigation or proceeding to which the Administrative Agent, any Lender or their
respective Affiliates may be party; (E) to the extent

Page 75



--------------------------------------------------------------------------------



 



reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document; (F) to such Lender’s independent auditors and
other professional advisors; (G) to any Participant or Eligible Assignee, actual
or potential, provided that such Person agrees in writing to keep such
information confidential to the same extent required of the Lenders hereunder;
(H) as to any Lender or its Affiliate, as expressly permitted under the terms of
any other document or agreement regarding confidentiality to which the Company
or any Subsidiary is party or is deemed party with such Lender or such
Affiliate; (I) to its Affiliates, provided such Affiliate agrees to use such
information solely in connection with this Agreement and agrees in writing to
keep such information confidential; and (J) to any actual or proposed
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations (with the consent of the Company, such consent
not to be unreasonably withheld or delayed, if such counterparty is not a
commercial bank), provided that such Person agrees in writing to keep such
information confidential to the same extent required of the Lenders hereunder.
Any Person required to maintain the confidentiality of information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information.
     H. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
     I. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to applicable Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
     J. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Page 76



--------------------------------------------------------------------------------



 



     K. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     L. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
     M. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or has been a Defaulting
Lender more than twice in the last 6 months, if any Lender exercises its rights
under Section 3.02, if any Lender is a non-consenting Lender pursuant to which
the last paragraph of Section 11.01 applies, or if any other circumstance exists
hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     1. the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 11.06(b);
     2. such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);
     3. in the case of any such assignment resulting from a Lender exercising
its rights under Section 3.02, a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; and
     4. such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
     N. GOVERNING LAW; JURISDICTION; ETC.
     1. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
     2. SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND
ANY APPELLATE COURT FROM ANY

Page 77



--------------------------------------------------------------------------------



 



THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     3. WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     4. SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     O. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     P. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
     Q. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the

Page 78



--------------------------------------------------------------------------------



 



Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
     R. Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

Page 79



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
MANDATORY COST FORMULAE

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as practicable
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

3.   The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent as its reasonable determination of the cost
(expressed as a percentage of such Lender’s participation in all Loans made from
such Lending Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from that Lending Office.

4.   The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

  (a)   in relation to any Loan in Sterling:

     
AB+C(B-D)+E x 0.01
   
 
   
100 - (A+C)
  per cent per annum

  (b)   in relation to any Loan in any currency other than Sterling:

     
E x 0.01
   
 
   
300
  per cent per annum

Where:

  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”   is the percentage rate of
interest (excluding the Applicable Rate, the Mandatory Cost and any additional
interest charged on overdue amounts pursuant to Section 2.09(b) and, in the case
of interest (other than on overdue amounts) charged at the Default Rate, without
counting any increase in interest rate effected by the charging of the Default
Rate) payable for the relevant Interest Period of such Loan.     “C”   is the
percentage (if any) of Eligible Liabilities which that Lender is required from
time to time to maintain as interest bearing Special Deposits with the Bank of
England.     “D”   is the percentage rate per annum payable by the Bank of
England to the Administrative Agent on interest bearing Special Deposits.

 



--------------------------------------------------------------------------------



 



  “E”   is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the Financial Services Authority Fees Manual
or such other law or regulation as may be in force from time to time in respect
of the payment of fees for the acceptance of deposits;     (c)   “Fee Tariffs”
means the fee tariffs specified in the Fees Rules under the activity group A.1
Deposit acceptors (ignoring any minimum fee or zero rated fee required pursuant
to the Fees Rules but taking into account any applicable discount rate); and    
(d)   “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7.   If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

8.   Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

  (a)   its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and     (b)   any other information that the Administrative Agent may
reasonably require for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as such Lender’s Lending Office.

10.   The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 



--------------------------------------------------------------------------------



 



12.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13.   The Administrative Agent may from time to time, after consultation with
the Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES

                              Applicable Lender   Commitment   Percentage
Bank of America, N.A.
  $ 100,000,000       14.29 %
Wells Fargo Bank, National Association
  $ 100,000,000       14.29 %
JPMorgan Chase Bank, N.A.
  $ 100,000,000       14.29 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 70,000,000       10.00 %
Mizuho Corporate Bank, Ltd.
  $ 70,000,000       10.00 %
U.S. Bank National Association
  $ 70,000,000       10.00 %
Bank of China, New York Branch
  $ 40,000,000       5.71 %
Barclays Bank PLC
  $ 40,000,000       5.71 %
PNC Bank, National Association
  $ 30,000,000       4.29 %
The Northern Trust Company
  $ 30,000,000       4.29 %
Fifth Third Bank
  $ 25,000,000       3.57 %
HSBC Bank USA, National Association
  $ 25,000,000       3.57 %
 
               
 
  $ 700,000,000       100 %
 
               

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.04
EXISTING LETTERS OF CREDIT
     All Letters of Credit issued by Bank of America, N.A.

                                          Expiration     LC Number   Applicant  
Beneficiary   Date   Amount   7319227     IDEX Corporation  
Liberty Mutual Insurance Company
  12/31/11   $ 5,496,000     68001829     IDEX Corporation  
Comerica Bank
  12/31/11   $ 350,000     68035103     IDEX Corporation  
Banco Itau SA
  05/31/12   $ 71,000     68035100     Pulsafeeder, Inc.  
CTCI Corporation
  06/30/13   $ 18,500     68035105     Pulsafeeder, Inc.  
National Societe Generale Bank
  07/12/11   $ 11,653.32     68035106     Pulsafeeder, Inc.  
National Societe Generale Bank
  10/12/12   $ 5,653.32     68035107     Pulsafeeder, Inc.  
National Societe Generale Bank
  10/15/12   $ 13,150     68035868     Pulsafeeder, Inc.  
Korea Hydro and Nuclear Power
  08/13/11   $ 11,340     68036458     Pulsafeeder, Inc.  
SK Engineering and Construction
  09/30/11   $ 96,000     68036459     Pulsafeeder, Inc.  
SK Engineering and Construction
  10/31/11   $ 96,000     68036460     Pulsafeeder, Inc.  
Korea Hydro and Nuclear Power
  12/22/11   $ 3,400     68036464     Pulsafeeder, Inc.  
CTCI Corporation
  12/31/11   $ 33,000     68036465     Pulsafeeder, Inc.  
CTCI Corporation
  03/31/12   $ 33,000     68035869     Pulsafeeder, Inc.  
Jubilant Organosys Ltd
  03/31/12   $ 4,757.70     68035876     The Fitzpatrick Co.  
CSPC Ouyi Pharmaceutical Co. Ltd
  07/01/12   $ 19,000     68036462     The Fitzpatrick Co  
Activis Pharma Mfg (P) Ltd
  09/30/11   $ 11,800     68036463     The Fitzpatrick Co  
Unichem Laboratories Ltd
  10/08/11   $ 93,750     68036968     The Fitzpatrick Co  
Buhler Barth AG
  09/18/11   $ 58,450     68001844     Viking Pump, Inc.  
Bank of America
  08/29/11   $ 16,650.17     68001850     Viking Pump, Inc.  
Jubilant Organaosys Ltd
  02/28/13   $ 8,001.21     68035099     Viking Pump, Inc.  
Bank of Baroda
  12/31/11   $ 4,400     68035101     Viking Pump, Inc.  
Bank of America
  06/30/12   $ 5,716     68035104     Viking Pump, Inc.  
State Bank of India, Main Br.
  12/31/11   $ 4,400     68035873     Viking Pump, Inc.  
Larsen and Toubro Limited
  09/30/13   $ 10,500     68035875     Viking Pump, Inc.  
Beijing Petrochemical Design Institute
  03/26/12   $ 16,470     68001847     ADS, LLC  
Bank of Jordon
  08/01/11   $ 141,044     68036466     Warren Rupp, Inc.  
Barclays Bank
  11/01/11   $ 20,000     68036467     Warren Rupp, Inc.  
Barclays Bank
  11/01/11   $ 17,000     68001840     IDEX Health & Science LLC  
Campanellis Middleborough IV LLC
  02/17/12   $ 238,965     68035870     Pulsafeeder, Inc.  
National Societe Generale Bank
  01/31/12   $ 780     68036970     The Fitzpatrick Company  
MATRIX LABORATORIES LTD
  7/15/2011   $ 64,000     68036971     The Fitzpatrick Company  
MATRIX LABORATORIES LTD
  10/15/2012   $ 32,000              
 
          Total      
 
      $ 7,006,380.72              
 
       

 



--------------------------------------------------------------------------------



 



Schedule 5.05
Litigation
None

 



--------------------------------------------------------------------------------



 



Schedule 5.07
ERISA Matters
None

 



--------------------------------------------------------------------------------



 



Schedule 5.11
Permitted Liabilities
None

 



--------------------------------------------------------------------------------



 



Schedule 5.12
Environmental Matters
None

 



--------------------------------------------------------------------------------



 



Schedule 5.14
Subsidiaries & Minority Interests
IDEX Corporation
Band It IDEX Inc
Band It Company Limited
Band It Compals Asia
Fitzpatrick Company
Fitzpatrick Company Europe NV
IDEX UK Investment Ltd (UK)
CVI Laser LLC
Korea Electro Optics Co Ltd
CVI Laser Interational LLC
CVI Technical Optics Company Ltd
Melles Griot Gmbh
Melles Griot KK
CVI Laser Limited
Melles Griot SP Pte Ltd
CVI Laser Ltd Canada
Melles Griot BV
Melles Griot AG
CVI Laser

Idex Investment LLC

Pulsafeeder Inc (US)
Idex Asia Pacific Pte Ltd
Warren Rupp Inc
Blagdon Pump Holdings Limited
Gast Manufacturing
Gast Asia Inc
Gast Group Ltd
Micropump Inc

Trebor International, Inc
Micropump Limited UK
Idex Health & Science SA
Idex Health & Science Gmbh
IDEX Holdings Inc
Jun Air International A/S
Jun Air France SARL
Jun Air Belelux BV

Wright Flow Technologies Limited UK
Viking Pump of Canda
Idex Middle East FZE
Idex Pump Technologies Ireland Limited
Idex Japan GK
Fast & Fluid Management Srl
Fast and Fluid Management France SARL
Fast and Fluid Management UK Limited
Fast and Fluid Management Iberica S.A.
Viking Pump, Inc
Idex Mexico SA de CV
Hale Products Inc
Godiva Products Limited UK
Hale Products Europe Limited
Godiva Limited UK
Class 1 Inc
Hale Products Europe Gmbh
Toptech Systems Inc
Richter Pumps and Valves
Wright Flow Technologies, Inc

 



--------------------------------------------------------------------------------



 



Idex Service Corporation
Fluid Management Inc US
FM Investments Inc
Fluid Management Operations LLC
Fast & Fluid Management Australia Pty Ltd
Idex Europe
Toptech Systems NV
Fluid Management Europe BV
Idex Technology Suzhou Co
Fast & Fluid Managmeent East Europe SP
Idex Precision Products Co Ltd
Idex Europe Investment BV
Idex Italy Srl
OBL Srl
Idex Trading Co LTd
Idex Dinglee Co Tld
Idex Holdings Gmbh
Ipek Special Gmbh
Ipek International
Vetter Gmbh
Lukas Hydralulik
Richter Chemie Technik Gmbh
Ricther Ep Co Ltd
Richter Pumps & Valves India
Paros SAS
Faure Herman SAS
Fluid Management Canada
Idex do Brasil Servico e Venda Ltd
Idex Delaware Inc
Idex Health & Science LLC
Rheodyne LLC
Precision Polymer Engineering LLC
Knight LLC
Knight Inc
Knight UK Ltd
Knight Canada Limited
Knight Equipment Pty
Liquid Controls LLC
Corken Inc
Faure Herman Meter Inc
Idex Fluid & Metering Private Ltd
Liquid Controls Europe Spa
SAMPI Spa
M Bos Srl
Banjo Corporation
Quadro Inc
Microfluidics International Corp
Microfluidcs Corporation
Semrock Inc
Advanced Thin Films LLC
Stable Laser Systems LLC
Nova Technologies Corp
ADS LLC
ADS Environmental Services Pty Ltd
ADS Corp
ADS Environmental Service Pte Ltd
ADS Environmental Services NZ Ltd
Quadro Engineering
Idex India Private Limited
Idex Leasing Gmbh

 



--------------------------------------------------------------------------------



 



Schedule 5.15
Insurance
None

 



--------------------------------------------------------------------------------



 



Schedule 7.01
PERMITTED LIENS

1.   Liens on certain assets of FAST, S.r.l. in connection with subsidiary
indebtedness not exceeding $5.0 million which Liens had initially been granted
at the time it became a Subsidiary and were not created in anticipation thereof.

2.   Liens on certain assets of Liquid Controls (India) Pvt. Ltd. And S.A.M.P.I.
Srl. in connection with subsidiary and joint venture indebtedness not to exceed
$3.0 million which Liens had initially been granted at the time it became a
Subsidiary and were not created in anticipation thereof.

3.   Liens on certain assets of iPEK International GmbH and iPEK Spezial-TV in
connection with subsidiary indebtedness not exceeding €.3 million which Liens
had initially been granted at the time it became a Subsidiary and were not
created in anticipation thereof.

4.   Liens on certain assets of Richter Chemi-Technik GmbH in connection with
subsidiary indebtedness not to exceed €3.0 million which Liens had initially
been granted at the time it became a Subsidiary and were not created in
anticipation thereof.

5.   Liens on certain assets of The Fitzpatrick Company Europe NV in connection
with subsidiary indebtedness not to exceed €1.0 million which liens had
initially been granted at the time it became a Subsidiary and were not created
in anticipation thereof.

6.   Liens on certain assets of Melles Griot KK in connection with subsidiary
indebtedness not to exceed ¥600 million which Liens had initially been granted
at the time it became a Subsidiary and were not created in anticipation thereof.

7.   Lines on certain assets of Korea Electro-Optics Co Ltd in connections with
subsidiary indebtedness not to exceed KRW 1.3 billion which Liens had initially
been granted at the time it became a Subsidiary and were not created in
anticipation thereof.



 



--------------------------------------------------------------------------------



 



Schedule 7.04
Permitted Investments
None

 



--------------------------------------------------------------------------------



 



Schedule 7.05
PERMITTED INDEBTEDNESS

1.   Liquid Controls: SAMPI SpA has unwritten arrangements with its banks (Banca
Toscana, Banca Intesa, Banca Nazionale Del Lavoro (“BNL”), and Cassa Risp.
Pistoia & Pescia) that provide for short-term (90 to 180 days) advances on bank
drafts, certain receivables, and provide for general funding requirements
(providing up to €3.95 million).

2.   Liquid Controls: Mortgage obligations between M.BOS Srl (a wholly-owned
subsidiary of SAMPI SpA) and Locafit (the leasing branch of BNL) in connection
with the construction of a new office and manufacturing facility in Altopascio,
Italy in a principal amount not exceeding €3.5 million, with interest payable
quarterly at the 3-month Euribor rate.

3.   Jun-Air Subsidiaries: Bank lines of credit at various Jun-Air subsidiaries
not to exceed $3.0 million used to fund operating requirements.

4.   iPek Spezial-TV GmbH & iPek International GmbH : Bank lines of credit
totaling €.3 million used to fund operating requirements.

5.   Richter Chemie-Technik GmbH : Bank lines of credit not to exceed
€3.0 million used to fund operating requirements.

6.   IDEX Corporation $100 Million Term Loan Credit Agreement dated April 18,
2008

7.   The Fitzpatrick Company Europe NV: Bank line of credit to support
overdrafts, letters of credit and bank guarantees not to exceed €1.0 million.

8.   International Bank Credit Facility with JPMorgan Chase Bank, not to exceed
$10.0 million to provide overdraft capability for IDEX European Subsidiaries.

9.   IDEX Corporation €81 Million 2.58% 2010 Senior Notes dated June 9, 2010

10.   IDEX Corporation $300 Million 4.50% Senior Notes dated December 6, 2010.

11.   CVI Laser , LLC Industrial Revenue bonds, series 1998 issued by the City
of Albuquerque, New Mexico- current principal $1.4 million

12.   Melles Griot KK: Bank lines of credit not to exceed ¥850 million used to
fund operating requirements.

13.   Korea Elctro-Optics Co Ltd: Bank lines of credit not to exceed KRW
1.5 billion used to fund operating requirements.

14.   Precision Polymer Engineering Ltd: Capital lease obligations related to
the lease of machinery and equipment not to exceed £.5 million.

 



--------------------------------------------------------------------------------



 



Schedule 7.07
CONTINGENT OBLIGATIONS
IDEX has entered into a license agreement with IPN that allows IDEX units to
exclusively utilize certain of IPN’s technologies. If an IDEX unit elects to
make or have products made using these technologies from a vendor other than IPN
then certain manufacturing fees and royalties must be paid to IPN based on a
sliding scale. This agreement can be terminated by IDEX at any time after
December 1, 2008 with 90 days notice.

 



--------------------------------------------------------------------------------



 



Schedule 11.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY/BORROWERS:
IDEX Corporation
630 Dundee Road, Suite 400
Northbrook, Illinois 60062
Attention: Frank J, Notaro
Telephone: (847) 498-7070
Telecopier: (847) 498-9123
Electronic Mail: fnotaro@idexcorp.com
Website Address: www.idexcorp.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Building B
2001 Clayton Road
Mail Code: CA702-02-25
Concord, CA 94520-2405
Attention: Faizan Hafeez
Phone: (925) 675-8815
Fax: 1.866.540.7550
Electronic Mail: faizan.hafeez@baml.com
Other Notices as Administrative Agent:
Bank of America, N.A.
1455 Market St, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Anthea Del Bianco, VP
Phone: (415) 436-2776
Fax: (415) 503-5101
Electronic Mail: anthea.del_bianco@baml.com
ADMINISTRATIVE AGENT ACCOUNT INFORMATION:
Account No. (for Dollars):
Bank of America NA
ABA 026009593
Acct 3750836479
Attn Credit Services West
Ref: IDEX Corp
Account No. (for Euro): 65280019
Ref: Idex
Swift Address: BOFAGB22
Account No. (for Sterling): 65280027
Ref: Idex
London Sort Code: 16-50-50
Swift Address: BOFAGB22
Account No. (for Yen): 606490661046 (Bank of America, Tokyo)
Ref: Idex
Swift Address: BOFAJPJX
Account No. (for Swiss Francs): 601490661012 (Bank of America, Geneva)
Ref: Idex
Swift Address: BOFACH2X
Account No. (for Canadian Dollars): 711465003220 (Bank of America Canada
(Transit # 01312), Toronto)
Ref: Idex
Swift Address: BOFACATT

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA AS L/C ISSUER:
Bank of America, N.A.
Trade Operations-Los Angeles
1000 W. Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Sandra Leon, Vice President
Telephone: 213.580.8369
Telecopier: 213.457.8841
Electronic Mail: Sandra.Leon@baml.com
WELLS FARGO AS L/C ISSUER:
Wells Fargo Bank, National Association
One Front Street, 21st Floor
San Francisco, CA 94111
Attention: Standby LC Dept.
Telephone: 800.798.2815 #1
Electronic Mail: sftrade@wellsfargo.com
SWING LINE LENDER:
Bank of America, N.A.
Building B
2001 Clayton Road
Mail Code: CA702-02-25
Concord, CA 94520-2405
Attention: Faizan Hafeez
Phone: (925) 675-8815
Fax: 1.866.540.7550
Electronic Mail: faizan.hafeez@baml.com

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
     Date:                          
To:   Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 27,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among IDEX Corporation, a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.
     The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (select one):

  o   A Borrowing of Committed Loans          o   A conversion or continuation
of Loans     1.   On _______________________ (a Business Day).     2.   In the
amount of                                                   .     3.   Comprised
of                                                                    [Type of
Committed Loan requested]1     4.   In the following
currency:                                              .     5.   For
Eurocurrency Rate Loans: with an Interest Period of       months.     6.   On
behalf of _____________________________ [Insert name of applicable Designated
Borrower].

     The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

            IDEX CORPORATION
      By:           Name:           Title:        

 

1   Base Rate Loan or Eurocurrency Rate Loan in Same Day Funds.

Form of Committed Loan Notice

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
     Date:                          
To:   Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 27,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among IDEX Corporation, a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.
     The Company hereby requests a Swing Line Loan:

  1.   On _____________________ (a Business Day).     2.   In the amount
of                                                   .

     The Swing Line Borrowing requested herein complies with the provisos to the
first sentence of Section 2.04(a) of the Agreement.

            IDEX CORPORATION
      By:           Name:           Title:        

Form of Swing Line Loan Notice

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTE
     FOR VALUE RECEIVED, the undersigned (each a “Borrower” and, collectively,
the “Borrowers”), hereby promises to pay to _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to it under that certain Credit Agreement, dated as of June 27,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among the Borrowers, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer
and Swing Line Lender.
     Each Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.05(f) of the Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
Notwithstanding anything to the contrary contained herein the Obligations of
each Designated Borrower hereunder are several and not joint and several.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[signature page follows]
Form of Note

C-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.

            [IDEX CORPORATION]
      By:           Name:           Title:           [DESIGNATED BORROWER]
      By:           Name:           Title:        

Form of Note

C-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                  Currency       Amount of   Outstanding        
    and   End of   Principal or   Principal         Type of   Amount of  
Interest   Interest Paid   Balance   Notation Date   Loan Made   Loan Made  
Period   This Date   This Date   Made By  

Form of Note

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                          
To:   Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 27,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among IDEX Corporation, a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                of the Company, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and
[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Company performed and observed each covenant and condition of the Loan Documents
applicable to it.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrowers contained in
Article V of the Agreement, and any representations and warranties of the
Borrowers that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Section 5.11(a) of
the Agreement shall
Form of Compliance Certificate

D-1



--------------------------------------------------------------------------------



 



be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and (b) of the Agreement, including the statements in connection
with which this Compliance Certificate is delivered.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of ______________________.

            IDEX CORPORATION
      By:           Name:           Title:        

Form of Compliance Certificate

D-2



--------------------------------------------------------------------------------



 



SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
For the Quarter/Year Ended                          

         
I. Section 7.15(a) — Interest Coverage Ratio.
       
A. Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):
       
1. Consolidated Net Income for Subject Period:
  $                       
2. Consolidated interest expenses for Subject Period:
  $                       
3. Provision for income taxes for Subject Period:
  $                       
4. Interest component for Off Balance Sheet Obligations for Subject Period:
  $                       
5. Depreciation expenses for Subject Period:
  $                       
6. Amortization expenses for Subject Period:
  $                       
7. Consolidated EBITDA (Lines II.A1 + 2 + 3 + 4 + 5 + 6):
  $                       
B. Consolidated Interest Expense for Subject Period:
  $                       
C. Consolidated Interest Coverage Ratio (Line I.A.7 ¸ Line I.B):
             to 1
Minimum required: 3.00 to 1
       
 
       
II. Section 7.15(b) — Leverage Ratio.
       
A. Consolidated Debt at Statement Date:
  $                       
B. Consolidated EBITDA for Subject Period (Line I.A.7 above):
  $                       
C. Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
             to 1
Maximum permitted: _____ to 1
       

Form of Compliance Certificate

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities2) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.   Assignor:                                                                2.
  Assignee: ____________________ [and is an Affiliate [identify Lender]3]   3.  
Borrower(s):                                                                4.  
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement   5.   Credit Agreement: Credit Agreement, dated as of
June 27, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among IDEX Corporation, a
Delaware corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.   6.   Assigned Interest:

                                      Aggregate                 Amount of  
Amount of   Percentage     Facility   Commitment   Commitment   Assigned of    
Assigned   for all Lenders*   Assigned*   Commitment4   CUSIP Number
                    
  $                          $                                                 %
       
                    
  $                          $                                                 %
       

 

2   Include all applicable subfacilities.   3   Select as applicable.   4   Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.

Form of Assignment and Assumption

E-1



--------------------------------------------------------------------------------



 



    [7. Trade Date:                                         ]5

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and]6 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Title:                [Consented to:]7
      By:           Title:               

 

5   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.   6   To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement.   7   To be added only if the consent of the Company and/or
other parties (e.g., Swing Line Lender, L/C Issuer) is required by the terms of
the Credit Agreement.

Form of Assignment and Assumption

E-2



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
          1.1. Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.
Form of Assignment and Assumption

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:   Bank of America, N.A., as Administrative Agent
     Ladies and Gentlemen:
     This Designated Borrower Request and Assumption Agreement is made and
delivered pursuant to Section 2.18 of that certain Credit Agreement, dated as of
June 27, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among IDEX
Corporation, a Delaware corporation (the “Company”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, an L/C
Issuer and Swing Line Lender, and reference is made thereto for full particulars
of the matters described therein. All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
     Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.
     The documents required to be delivered to the Administrative Agent under
Section 2.18 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
     The true and correct unique identification number that has been issued to
the Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

          Identification Number   Jurisdiction of Organization

     The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.
     The parties hereto hereby request that the Designated Borrower be entitled
to receive Loans under the Credit Agreement, and understand, acknowledge and
agree that neither the Designated Borrower nor the Company on its behalf shall
have any right to request any Loans for its account unless and until the date
five Business Days after the effective date designated by the Administrative
Agent in a Designated Borrower Notice delivered to the Company and the Lenders
pursuant to Section 2.18 of the Credit Agreement.
     The parties hereto hereby agree that (a) each reference to a “Borrower” or
the “Borrowers” in the Credit Agreement and the other Loan Documents shall
include the Designated Borrower and (b) “Credit Agreement” or “Agreement” as
used therein shall mean the Credit Agreement as supplemented hereby.
     The Designated Borrower hereby acknowledges that it has received a copy of
the Loan Documents and that it has read and understands the terms thereof and
agrees to be bound by the terms of the Loan Documents to which it is a party.
     This Designated Borrower Request and Assumption Agreement shall constitute
a Loan Document under the Credit Agreement.
     THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
Form of Designated Borrower Request and Assumption Agreement

F-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

            [DESIGNATED BORROWER]
      By:           Title:                  IDEX CORPORATION
      By:           Title:               

Form of Designated Borrower Request and Assumption Agreement

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF DESIGNATED BORROWER NOTICE
     Date: ___________, _____
To:   [Company]
     The Lenders party to the Credit Agreement referred to below
     Ladies and Gentlemen:
     This Designated Borrower Notice is made and delivered pursuant to
Section 2.18 of that certain Credit Agreement, dated as of June 27, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among IDEX Corporation, a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designated Borrower Notice
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
     The Administrative Agent hereby notifies Company and the Lenders that
effective as of the date hereof [_________________________] shall be a
Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.
     This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Title:               

